DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the request for continued examination (RCE) received 09 September 2022 and the amendments and remarks received 11 August 2022. Claims 1 - 3, 5, 7 - 12, 14 - 16, 18 - 21 and 23 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09 September 2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities: Lines 17 - 18 of claim 1 recite “area; superimposing the map on the global image based on common datum points, to obtain” which appears to contain grammatical errors and/or minor informalities. The Examiner suggests amending the claim to --area; and superimposing the map on the global image based on common datum points[[,]] to obtain-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: Lines 11 - 12 of claim 5 recite, in part, “overlapping the movement trajectory corresponding to at least one target object,” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --overlapping the movement trajectory corresponding to at least one target object of the plurality of target objects,-- in order to maintain consistency with lines 1 - 2 and lines 8 - 9 of claim 5 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: Lines 12 - 13 of claim 5 recite, in part, “not overlap the movement trajectory corresponding to any target object;” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --not overlap the movement trajectory corresponding to any target object of the plurality of target objects;-- in order to maintain consistency with lines 1 - 2 and lines 8 - 9 of claim 5 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: Line 15 of claim 5 recites, in part, “not overlap the movement trajectory corresponding to any target object” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --not overlap the movement trajectory corresponding to any target object of the plurality of target objects-- in order to maintain consistency with lines 1 - 2 and lines 8 - 9 of claim 5 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: Line 18 of claim 7 recites, in part, “based on common datum points, to obtain” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --based on common datum points[[,]] to obtain-- in order to improve the clarity and precision of the claim. Appropriate correction is required. 
Claim 12 is objected to because of the following informalities: Lines 10 - 11 of claim 12 recite, in part, “overlapping the movement trajectory corresponding to at least one target object,” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --overlapping the movement trajectory corresponding to at least one target object of the plurality of target objects,-- in order to maintain consistency with lines 1 - 2 and lines 7 - 8 of claim 12 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: Lines 11 - 12 of claim 12 recite, in part, “not overlap the movement trajectory corresponding to any target object;” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --not overlap the movement trajectory corresponding to any target object of the plurality of target objects;-- in order to maintain consistency with lines 1 - 2 and lines 7 - 8 of claim 12 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: Line 14 of claim 12 recites, in part, “not overlap the movement trajectory corresponding to any target object” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --not overlap the movement trajectory corresponding to any target object of the plurality of target objects-- in order to maintain consistency with lines 1 - 2 and lines 7 - 8 of claim 12 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: Line 22 of claim 14 recites, in part, “based on common datum points, to obtain” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --based on common datum points[[,]] to obtain-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: Lines 10 - 11 of claim 18 recite, in part, “overlapping the movement trajectory corresponding to at least one target object,” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --overlapping the movement trajectory corresponding to at least one target object of the plurality of target objects,-- in order to maintain consistency with lines 1 - 2 and lines 7 - 8 of claim 18 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: Lines 11 - 12 of claim 18 recite, in part, “not overlap the movement trajectory corresponding to any target object;” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --not overlap the movement trajectory corresponding to any target object of the plurality of target objects;-- in order to maintain consistency with lines 1 - 2 and lines 7 - 8 of claim 18 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: Line 14 of claim 18 recites, in part, “not overlap the movement trajectory corresponding to any target object;” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --not overlap the movement trajectory corresponding to any target object of the plurality of target objects;-- in order to maintain consistency with lines 1 - 2 and lines 7 - 8 of claim 18 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 23 is objected to because of the following informalities: Lines 11 - 12 of claim 23 recite, in part, “overlapping the movement trajectory corresponding to at least one target object,” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --overlapping the movement trajectory corresponding to at least one target object of the plurality of target objects,-- in order to maintain consistency with lines 1 - 2 and lines 8 - 9 of claim 23 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 23 is objected to because of the following informalities: Lines 11 - 12 of claim 23 recite, in part, “not overlap the movement trajectory corresponding to any target object ;” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --not overlap the movement trajectory corresponding to any target object of the plurality of target objects;-- in order to maintain consistency with lines 1 - 2 and lines 8 - 9 of claim 23 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 23 is objected to because of the following informalities: Line 15 of claim 23 recites, in part, “not overlap the movement trajectory corresponding to any target object” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --not overlap the movement trajectory corresponding to any target object of the plurality of target objects-- in order to maintain consistency with lines 1 - 2 and lines 8 - 9 of claim 23 and to improve the clarity and precision of the claim. Appropriate correction is required.
The objection to claim 19, due to a minor informality, is hereby withdrawn in view of the amendments and remarks received 11 August 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “central control system is configured to receive…”, “a communication unit configured to receive”, “an image processing unit configured to perform”, “a road area determining unit configured to determine”, “a target detection and tracking unit configured to perform”, “a display unit configured to display”, “movement trajectory prediction unit is configured to predict” and “path optimization unit is configured to optimize” in claims 7 - 12, 14 - 16 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 11, 12, 18 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which optimized driving path “the optimized driving path” recited on line 12 is referencing. Is it referring to the optimized driving path from line 12 and line 14 of claim 1 or the driving path optimized from line 10 of claim 5? Additionally, it is unclear as to whether the optimized driving path from lines 12 and 14 of claim 1 and the driving path optimized from line 10 of claim 5 are the same or different optimized driving paths. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat claim 5 as referencing the same optimized driving path from line 12 and line 14 of claim 1 and suggests amending line 10 of claim 5 to --optimizing [[a]] the driving path…--.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which driving path “the driving path” recited on line 14 is referencing. Is it referring to the driving path from line 12 of claim 1 or the driving path from line 10 of claim 5? Additionally, it is unclear as to whether the driving path from line 12 of claim 1 and the driving path from line 10 of claim 5 are the same or different driving paths. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat claim 5 as referencing the same driving path from line 12 of claim 1 and suggests amending line 10 of claim 5 to --optimizing [[a]] the driving path…--.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which movement trajectory corresponding to the target object “the movement trajectory corresponding to the target object” recited on line 6 is referencing. Is it referring to the “movement trajectory corresponding to the target object” recited on line 10 of claim 7 or the “movement trajectory corresponding to the target object” recited on lines 3 - 4 of claim 11? Additionally, it is unclear as to whether the “movement trajectory corresponding to the target object” recited on line 10 of claim 7 and the “movement trajectory corresponding to the target object” recited on lines 3 - 4 of claim 11 are the same movement trajectory or different movement trajectories. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the claims as requiring and referencing a single same movement trajectory corresponding to the target object.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which optimized driving path “the optimized driving path” recited on line 11 is referencing. Is it referring to the optimized driving path from lines 11 - 12 and line 13 of claim 7 or the driving path optimized from line 9 of claim 12? Additionally, it is unclear as to whether the optimized driving path from lines 11 - 12 and line 13 of claim 7 and the driving path optimized from line 9 of claim 12 are the same or different optimized driving paths. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat claim 12 as referencing the same optimized driving path from lines 11 - 12 and line 13 of claim 7 and suggests amending line 9 of claim 12 to --optimize [[a]] the driving path…--.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which driving path “the driving path” recited on line 13 is referencing. Is it referring to the driving path from lines 11 - 12 of claim 7 or the driving path from line 9 of claim 12? Additionally, it is unclear as to whether the driving path from lines 11 - 12 of claim 7 and the driving path from line 9 of claim 12 are the same or different driving paths. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat claim 12 as referencing the same driving path from lines 11 - 12 of claim 7 and suggests amending line 9 of claim 12 to --optimize [[a]] the driving path…--.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which optimized driving path “the optimized driving path” recited on line 11 is referencing. Is it referring to the optimized driving path from line 15 and line 17 of claim 14 or the driving path optimized from line 9 of claim 18? Additionally, it is unclear as to whether the optimized driving path from line 15 and line 17 of claim 14 and the driving path optimized from line 9 of claim 18 are the same or different optimized driving paths. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat claim 18 as referencing the same optimized driving path from line 15 and line 17 of claim 14 and suggests amending line 9 of claim 18 to --optimize [[a]] the driving path…--.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which driving path “the driving path” recited on line 13 is referencing. Is it referring to the driving path from line 15 of claim 14 or the driving path from line 9 of claim 18? Additionally, it is unclear as to whether the driving path from line 15 of claim 14 and the driving path from line 9 of claim 18 are the same or different driving paths. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat claim 18 as referencing the same driving path from line 15 of claim 14 and suggests amending line 9 of claim 18 to --optimize [[a]] the driving path…--.
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which optimized driving path “the optimized driving path” recited on line 12 is referencing. Is it referring to the optimized driving path from line 13 and line 15 of claim 19 or the driving path optimized from line 10 of claim 23? Additionally, it is unclear as to whether the optimized driving path from line 13 and line 15 of claim 19 and the driving path optimized from line 10 of claim 23 are the same or different optimized driving paths. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat claim 23 as referencing the same optimized driving path from line 13 and line 15 of claim 19 and suggests amending line 10 of claim 23 to --optimize [[a]] the driving path…--.
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which driving path “the driving path” recited on line 14 is referencing. Is it referring to the driving path from line 13 of claim 19 or the driving path from line 10 of claim 23? Additionally, it is unclear as to whether the driving path from line 13 of claim 19 and the driving path from line 10 of claim 23 are the same or different driving paths. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat claim 23 as referencing the same driving path from line 13 of claim 19 and suggests amending line 10 of claim 23 to --optimize [[a]] the driving path…--.
The rejections to claims 1 - 3, 7 - 10, 14 - 16 and 19 - 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of the amendments and remarks received 11 August 2022.

Response to Arguments
Applicant's arguments filed 11 August 2022 have been fully considered but they are not persuasive.
On pages 13 - 15 of the remarks the Applicant’s Representative argues that neither Khawaja et al., Du et al. nor Stojanovic et al., individually or in combination, disclose or suggest “wherein determining the road area of the port area in the global image further comprises: adjusting a size of the global image to be consistent with a map corresponding to the port area; superimposing the map on the global image based on common datum points, to obtain road points of the port area in the global image.” With respect to Khawaja et al., the Applicant’s Representative argues that Khawaja et al. do not “mention or describe how to obtain the road area of the port area.” Furthermore, with respect to Du et al., the Applicant’s Representative argues that the vehicles described in Du et al. have “no motive to obtain the road area of the port area by adjusting a size of the global image to be consistent with a map corresponding to the port area and superimposing the map on the global image based on common datum points, to obtain road points of the port area in the global image.” Additionally, with respect to Stojanovic et al., the Applicant’s Representative argues that Stojanovic et al. disclose “a semantic segmentation surface detection process, which is different” from the aforementioned disputed claim limitations and, as such, Stojanovic et al. do not disclose or suggest the aforementioned disputed claim limitations. Thus, the Applicant’s Representative therefore argues that neither Khawaja et al., Du et al. nor Stojanovic et al., individually or in combination, disclose or suggest “wherein determining the road area of the port area in the global image further comprises: adjusting a size of the global image to be consistent with a map corresponding to the port area; superimposing the map on the global image based on common datum points, to obtain road points of the port area in the global image.” 
The Examiner respectfully disagrees. 
Initially, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The Examiner asserts that Khawaja et al. in view of Du et al. further in view of Stojanovic et al. disclose the aforementioned disputed claim limitations. 
With respect to Khawaja et al., the Examiner asserts that Khawaja et al. disclose, at least, determining a road area of the port area in the global image, see at least page 1 paragraph 0001, page 2 paragraphs 0009 - 0012, page 3 paragraph 0017, page 5 paragraph 0036, page 14 paragraphs 0091 - 0092 and page 17 paragraphs 0107 - 0110 of Khawaja et al. wherein they disclose that their invention “enables perceiving and constantly updating the ever-changing situation of transient, obstacles within the context of any pre-determined physical space, through employing and leveraging the perception outputs of infrastructure-deployed vision-perception sensors”, that “in some embodiments the free-space would be detected directly as would be apparent to one skilled in the art that free-space could be detected through various perception algorithms. In other embodiments, the free-space in the context of data set 241 and data set 251 could be determined by subtracting all of the detections of all detected obstacles from the total available space within a perception zone” and that ““FIG. 9, which shows a perspective view of a road segment, which is shown in the shape of a trapezoid bounded within edge lines labelled; 101.3, 101.4, 101.5 and 101.6 and 1130 is a label for depicting the drivable surface upon the shown road segment (but which is not within the perception-coverage region). A geographic zone within which this road segment may be situated, is referenced with the label 22.” Thus, the Examiner asserts that, as shown herein above and in the identified portions, Khawaja et al. disclose that their system can be utilized within the context of any pre-determined physical space, i.e. a port area, and that free-space, i.e. a road area, can be detected through various algorithms and labeled within their two-dimensional top-down grid representation, i.e. global image. 
In addition, the Examiner asserts that Khawaja et al. at least suggest wherein determining the road area of the port area in the global image further comprises utilizing a map corresponding to the port area to obtain road points of the port area in the global image, see at least page 2 paragraphs 0009 - 0012 of Khawaja et al. wherein they disclose that “Dense three-dimensional maps and in some cases, even high-definition three-dimensional maps may be used to obtain multiple reference cues of features that could be observed in the environment. In some cases, it is possible that the autonomous vehicle may have performed a manually-driven, pre-mapping run itself in order to generate this type of map data or in other cases, the autonomous vehicle may utilise map data developed and provided by a third party map provider” and that while “providing a localisation support to the autonomous vehicle, any of these types of three-dimensional maps, high definition maps, and even some slightly more ‘sparse’ versions of such maps, could be additionally providing an indication of the road edges, the curbs, lane markings and the location of traffic signals etcetera, within the autonomous vehicle's operating environment. In an aspect, these additional enablements, when available, allow the autonomous vehicle to then, not only localise within its context but also have the informed knowledge through the maps, pertaining to the location of such permanent road features along its road. Hence, this additional knowledge, being made available, as annotations within the maps, provides a type of a perception level redundancy to the autonomous vehicle's own on-board vision-perception sensors.” 
The Examiner notes that Khawaja et al. do not disclose explicitly “adjusting a size of the global image to be consistent with a map corresponding to the port area; superimposing the map on the global image based on common datum points, to obtain road points of the port area in the global image.” 
However, the Examiner asserts that, at least, analogous art Stojanovic et al. disclose the aforementioned disputed claim limitations, see at least the abstract, figures, 3A, 6C - 8B and 10A, page 2 paragraphs 0009 - 0010, page 3 paragraphs 0031 - 0032, page 3 paragraph 0034 - page 4 paragraph 0035, page 4 paragraph 0037 - page 5 paragraph 0042, page 7 paragraph 0052 - page 8 paragraph 0053, page 13 paragraphs 0079 - 0080 and page 17 paragraph 0101 - page 18 paragraph 0105 of Stojanovic et al. wherein they disclose “localizing an object (e.g., a vehicle) on a surface (e.g., the Earth's surface) via the registration of a map and real-time images of the object's current environment. Both the map and real-time images that are registered may be two-dimensional (2D) representations of the object's environment (i.e., the surface of the Earth), both are from an aerial-view (i.e., a bird's-eye view) perspective of the surface, and both are represented in a semantic-domain, rather than a visual-domain. That is, the map may be a 2D aerial-view semantic map and the registered real-time images may be 2D real-time aerial-view semantic images. The aerial-view semantic map may include semantic representations of objects within the vehicles' environment. The semantic representations of the semantic map may indicate semantic labels and absolute positions of the static (i.e., non-dynamic) objects within the environment”, that “a semantic map may include a semantic representation for one or more of the tangible objects (e.g., roads, sidewalks, trees, buildings, and the like) within a vehicle's environment”, that the “absolute position of the vehicle, with respect to the surface, is determined via the spatial correspondence between absolute positions of the objects and the relative positions of the objects. That is, the vehicle (or other object) is precisely and accurately localized via an image registration of a semantic map and drive-time semantic images”, that “the terms ‘image registration’ and ‘registration’ are used synonymously to refer any method and/or technique of spatially aligning at least two images. For example, a first image of a region of surface and a second image of at least a portion of the region of the surface may be registered when the first and second images are form a similar viewpoint and/or perspective, e.g., an aerial-view perspective. When registering the first image and the second image, corresponding features (within the portion of the surface's region) imaged in the first image are spatially aligned with corresponding features (within the portion of the surface's region) imaged in the second image. That is, the features of the first image are spatially correlated with the corresponding features of the second image. As such, the second image may be aligned and/or positioned to overlay at least a position of the first image. Alternatively, the second image [sic] may be aligned and/or positioned to overlay at least a position of the second image. The correlations and/or alignments may be performed via various analysis of the pixel values of the two images. When registered two images, at least one of the two images may be upsampled and/or downsampled such that the pixel resolution of the two images is at least similar. That is, the resolution of at least one of the two images may be updated such that the spatially-discretized regions depicted in the two images are of at least a similar spatial dimension”, that the “spatial pixel resolution of at least one of the aerial-view semantic map 300 and the drive-time aerial-view semantic image 640 may have been upsampled and/or downsampled to enable the spatial alignment of the semantic-label encoding pixels of the aerial-view semantic map 300 and the drive-time aerial-view semantic image 640”, that their invention may be utilized for localizing an object other than a vehicle, that embodiments of their invention “are described in the context of localizing a vehicle. However, it should be understood that other embodiments are not so limited, and other objects may be localized via these and other embodiments. One such embodiment includes a method for localizing a vehicle on a surface of an environment that includes an object that is separate from the vehicle. For example, the object may be a tangible object, such as but not limited to a drivable surface (e.g., a road), a non-drivable surface (e.g., a sidewalk), a tree, a lane divider, a building, or the like” and that a “spatial correspondence between the absolute position of the object and the relative position of the object is determined based on the generated image registration.” The Examiner asserts that that, as shown herein above and in the identified portions, Stojanovic et al. disclose that an aerial-view semantic map and aerial-view semantic images can include labelled positions of roads, that the aerial-view semantic map can be registered to and overlaid on an aerial-view semantic image based on corresponding features to determine the absolute position of a vehicle and/or objects separate from the vehicle, such as a road, and that when registering the map and image at least one of the map and image may be upsampled and/or downsampled so that the spatially-discretized regions depicted in the map and image are of at least a similar spatial dimension. 
Therefore, the Examiner asserts that Khawaja et al. in view of Du et al. further in view of Stojanovic et al. disclose the aforementioned disputed claim limitations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 3, 5, 7 - 12, 14 - 16, 18 - 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Khawaja et al. U.S. Publication No. 2018/0307245 A1 in view of Du et al. U.S. Publication No. 2019/0052842 A1 in view of Stojanovic et al. U.S. Publication No. 2019/0050648 A1.

-	With regards to claim 1, Khawaja et al. disclose a port area monitoring method, (Khawaja et al., Abstract, Figs. 4 & 17 - 20, Pg. 1 ¶ 0001, Pg. 3 ¶ 0017, Pg. 4 ¶ 0020 - 0023, Pg. 8 ¶ 0066 - Pg. 9 ¶ 0068, Pg. 9 ¶ 0070, Pg. 10 ¶ 0072 - 0075, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0158, Pg. 24 ¶ 0160 - 0162, Pg. 25 ¶ 0165 - 0169) implemented by a central system of the port area, (Khawaja et al., Abstract, Fig. 20, Pg. 1 ¶ 0001, Pg. 3 ¶ 0017, Pg. 4 ¶ 0021 - 0022, Pg. 8 ¶ 0063 - 0064, Pg. 9 ¶ 0070, Pg. 10 ¶ 0072 - 0073, Pg. 13 ¶ 0090, Pg. 24 ¶ 0162, Pg. 25 ¶ 0166 - 0168) the method comprising: receiving images captured by respective roadside cameras in the port area; (Khawaja et al., Pg. 3 ¶ 0017, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0037 - Pg. 6 ¶ 0038, Pg. 7 ¶ 0049, Pg. 9 ¶ 0070, Pg. 10 ¶ 0072 - 0074, Pg. 11 ¶ 0079, Pg. 13 ¶ 0090 - Pg. 14 ¶ 0091) performing coordinate conversion and stitching on the received images to obtain a global image of the port area; (Khawaja et al., Figs. 10, 15 & 17 - 19, Pg. 3 ¶ 0017 - Pg. 4 ¶ 0020, Pg. 6 ¶ 0038 - 0039 and 0042, Pg. 8 ¶ 0060 - 0062, Pg. 9 ¶ 0070, Pg. 10 ¶ 0074 - 0075, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 13 ¶ 0086, Pg. 15 ¶ 0099 - Pg. 16 ¶ 0100, Pg. 22 ¶ 0147, Pg. 24 ¶ 0160) determining a road area of the port area in the global image; (Khawaja et al., Abstract, Pg. 5 ¶ 0036, Pg. 14 ¶ 0091 - 0092, Pg. 17 ¶ 0107 - 0111 [“Free-space: This term refers to any portion of a physical space, which does not contain an obstacle within in it or upon it, and within such a portion, being the free-space, any vehicle could operate” and “the free-space would be detected directly as would be apparent to one skilled in the art that free-space could be detected through various perception algorithms”]) performing object detection and object tracking on the road area to obtain a tracking result and a category of a target object; (Khawaja et al., Figs. 10 - 12 & 18 - 20, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0030 - 0037, Pg. 9 ¶ 0070, Pg. 12 ¶ 0082, Pg. 14 ¶ 0092, Pg. 15 ¶ 0097 - Pg. 16 ¶ 0102, Pg. 20 ¶ 0131 [“autonomous vehicle could effectively therein utilise the various time-referenced perception outputs, as all having been mapped to the coordinate-frame-of-reference of the pre-determined physical space, and this could serve as a shared coordinate-frame. Herein the enablement becoming available also to the autonomous vehicle, of not only comprehensively locating and tracking the dynamic motion of all transient, obstacles within the context of the pre-determined physical space, but it also becomes possible to create various types of autonomous traffic coordination enablements in the context of that pre-determined physical space”, “some of these contextual tags would be semantic labels describing or labelling (as any form of classification scheme) classifying any of the detections having been encoded and represented through location coordinates within any of the perception outputs” and “two-dimensionally expressed, position-location coordinates, of each transient, static obstacle, being detected on any part of the drivable space or being detected on any part of the traversable space, within a given perception zone”]) optimizing a driving path for an autonomous vehicle based on the movement trajectory corresponding to the target object; (Khawaja et al., Abstract, Fig. 20, Pg. 1 ¶ 0001, Pg. 4 ¶ 0020 - 0023, Pg. 5 ¶ 0027 - 0030, Pg. 8 ¶ 0061 - 0064, Pg. 10 ¶ 0074, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0168 [“in the context of connected-autonomous vehicles approaching a ‘blind-corner’ from opposite sides could be directed to stop and wait till one of them has been permitted to pass through, and this could be similarly achieved through bringing into effect the same type of (virtual) blockade of an entry face of a perception zone established to have perception coverage upon a pre-determined physical space corresponding to the `blind-corner`”]) and transmitting the optimized driving path to the autonomous vehicle. (Khawaja et al., Abstract, Fig. 20, Pg. 1 ¶ 0001, Pg. 5 ¶ 0020 - 0023, Pg. 5 ¶ 0027 - 0028, Pg. 8 ¶ 0062 - 0064, Pg. 10 ¶ 0073 - 0074, Pg. 13 ¶ 0090, Pg. 14 ¶ 0092 - 0093, Pg. 15 ¶ 0095, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0168) Khawaja et al. fail to disclose explicitly performing object detection and object tracking in the global image; displaying the tracking result and the category of the target object in the global image; predicting a movement trajectory corresponding to the target object based on the tracking result and the category of the target object; and wherein determining the road area of the port area in the global image further comprises: adjusting a size of the global image to be consistent with a map corresponding to the port area; superimposing the map on the global image based on common datum points, to obtain road points of the port area in the global image. Pertaining to analogous art, Du et al. disclose a monitoring method, implemented by a central system, (Du et al., Abstract, Figs. 1 - 3, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0019 and 0023 - 0026, Pg. 3 ¶ 0030 - 0032, Pg. 4 ¶ 0044, Pg. 7 ¶ 0066 - 0067) the method comprising: receiving images captured by respective roadside cameras in the port area; (Du et al., Pg. 1 ¶ 0005 - 0007, Pg. 2 ¶ 0025, Pg. 5 ¶ 0050 - 0051, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061 - 0062, Pg. 7 ¶ 0066 [“displaying data shared between vehicles is shown. The method is first operative to collect data 710 from onboard sensors such as cameras, LiDAR sensors and radar. The collected data may include a front view from a camera. The method is then operative to receive data from other sources 720, such as proximate vehicles or infrastructure” (emphasis added)]) performing coordinate conversion and stitching on the received images to obtain a global image of the port area; (Du et al., Figs. 5 & 8, Pg. 1 ¶ 0005 - 0007, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061 - 0062) determining a road area of the port area in the global image; (Du et al., Pg. 3 ¶ 0032 - Pg. 4 ¶ 0037, Pg. 6 ¶ 0057 [“freespace detection” and “classification of minor and major roads”]) performing object detection and object tracking on the road area to obtain a tracking result and a category of a target object; (Du et al., Fig. 5, Pg. 3 ¶ 0032 - Pg. 4 ¶ 0036, Pg. 4 ¶ 0039, 0042 - 0043 and 0045, Pg. 5 ¶ 0051, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0057) displaying the tracking result and the category of the target object in the global image; (Du et al., Pg. 3 ¶ 0034 - Pg. 4 ¶ 0035, Pg. 4 ¶ 0044 - 0045, Pg. 5 ¶ 0050 - 0052, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 7 ¶ 0066) predicting a movement trajectory corresponding to the target object based on the tracking result and the category of the target object; (Du et al., Pg. 3 ¶ 0032 - 0034, Pg. 4 ¶ 0036, 0038 - 0040 and 0042 - 0045, Pg. 5 ¶ 0051 - 0052) optimizing a driving path for the autonomous vehicle based on the movement trajectory corresponding to the target object; (Du et al., Pg. 2 ¶ 0025, Pg. 4 ¶ 0042 - 0045, Pg. 5 ¶ 0051 - 0053 and 0055) and transmitting the optimized driving path to the autonomous vehicle. (Du et al., Figs. 1 - 3, Pg. 2 ¶ 0025, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0042 - Pg. 5 ¶ 0047, Pg. 5 ¶ 0051 - 0052, Pg. 6 ¶ 0059 - Pg. 7 ¶ 0064, Pg. 7 ¶ 0066) Du et al. fail to disclose expressly performing object detection and object tracking in the global image; and fail to disclose explicitly wherein determining the road area of the port area in the global image further comprises: adjusting a size of the global image to be consistent with a map corresponding to the port area; superimposing the map on the global image based on common datum points, to obtain road points of the port area in the global image. Pertaining to analogous art, Stojanovic et al. disclose performing coordinate conversion and stitching on the received images to obtain a global image of the port area; (Stojanovic et al., Figs. 1, 3A, 3B, 7 & 9A, Pg. 5 ¶ 0041, Pg. 6 ¶ 0047 -Pg. 7 ¶ 0048, Pg. 9 ¶ 0059, Pg. 10 ¶ 0065 - 0066, Pg. 15 ¶ 0089 and 0092, Pg. 16 ¶ 0094 - 0095, Pg. 19 ¶ 0113) determining a road area of the port area in the global image; (Stojanovic et al., Abstract, Figs. 1 - 3B, 6A - 7 & 9A - 9C, Pg. 4 ¶ 0035 - 0038, Pg. 5 ¶ 0041, Pg. 6 ¶ 0046, Pg. 12 ¶ 0075, Pg. 15 ¶ 0089, Pg. 16 ¶ 0094) and performing object detection and object tracking on the road area in the global image to obtain a tracking result and a category of a target object; (Stojanovic et al., Abstract, Figs. 1 - 3B, Pg. 2 ¶ 0009 - 0010, Pg. 4 ¶ 0035 - 0038, Pg. 4 ¶ 0040 - Pg. 5 ¶ 0043, Pg. 6 ¶ 0046, Pg. 9 ¶ 0059 - 0060 and 0063 - 0064) wherein determining the road area of the port area in the global image further comprises: adjusting a size of the global image to be consistent with a map corresponding to the port area; (Stojanovic et al., Figs. 1, 3A, 6C - 8B & 10A, Pg. 2 ¶ 0009 - 0010, Pg. 3 ¶ 0034 - Pg. 4 ¶ 0037, Pg. 5 ¶ 0041 - 0042, Pg. 7 ¶ 0052 - Pg. 8 ¶ 0053, Pg. 13 ¶ 0079 - 0081, Pg. 17 ¶ 0101 - Pg. 18 ¶ 0105 [“When registered two images, at least one of the two images may be upsampled and/or downsampled such that the pixel resolution of the two images is at least similar. That is, the resolution of at least one of the two images may be updated such that the spatially-discretized regions depicted in the two images are of at least a similar spatial dimension” and “The spatial pixel resolution of at least one of the aerial-view semantic map 300 and the drive-time aerial-view semantic image 640 may have been upsampled and/or downsampled to enable the spatial alignment of the semantic-label encoding pixels of the aerial-view semantic map 300 and the drive-time aerial-view semantic image 640””]) superimposing the map on the global image based on common datum points, to obtain road points of the port area in the global image. (Stojanovic et al., Figs. 3A, 6C & 7, Pg. 2 ¶ 0009 - 0010, Pg. 3 ¶ 0034 - Pg. 4 ¶ 0035, Pg. 4 ¶ 0037, Pg. 4 ¶ 0040 - Pg. 5 ¶ 0042, Pg. 7 ¶ 0052 - Pg. 8 ¶ 0053, Pg. 13 ¶ 0079 - 0081, Pg. 17 ¶ 0101 - Pg. 18 ¶ 0105 [“The absolute position of the vehicle, with respect to the surface, is determined via the spatial correspondence between absolute positions of the objects and the relative positions of the objects. That is, the vehicle (or other object) is precisely and accurately localized via an image registration of a semantic map and drive-time semantic images”, “the terms ‘image registration’ and ‘registration’ are used synonymously to refer any method and/or technique of spatially aligning at least two images... When registering the first image and the second image, corresponding features (within the portion of the surface's region) imaged in the first image are spatially aligned with corresponding features (within the portion of the surface's region) imaged in the second image. That is, the features of the first image are spatially correlated with the corresponding features of the second image. As such, the second image may be aligned and/or positioned to overlay at least a position of the first image. Alternatively, the second image [sic] may be aligned and/or positioned to overlay at least a position of the second image. The correlations and/or alignments may be performed via various analysis of the pixel values of the two images”, “these embodiments are described in the context of localizing a vehicle. However, it should be understood that other embodiments are not so limited, and other objects may be localized via these and other embodiments. One such embodiment includes a method for localizing a vehicle on a surface of an environment that includes an object that is separate from the vehicle. For example, the object may be a tangible object, such as but not limited to a drivable surface (e.g., a road), a non-drivable surface (e.g., a sidewalk), a tree, a lane divider, a building, or the like” and “An image registration of the 2D aerial-view semantic map and the 2D aerial-view semantic image is generated. The spatial correspondence between the absolute position of the object and the relative position of the object is determined based on the generated image registration.”]) Khawaja et al. and Du et al. are combinable because they are both directed towards controlling and coordinating autonomous vehicles with the aid of image processing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Khawaja et al. with the teachings of Du et al. This modification would have been prompted in order to enhance the base device of Khawaja et al. with the well-known and applicable techniques Du et al. applied to a comparable device. Displaying the tracking result and the category of the target object in the global image, as taught by Du et al., would enhance the base device of Khawaja et al. by allowing for a user to access and review the tracking results in an easy and intuitive manner so as to ensure that the base device of Khawaja et al. is performing accurately and that the autonomous vehicles are safely traversing the environment so that preventive override operations of the autonomous vehicles can be taken by the user if needed, as taught and suggested by Du et al., see at least page 3 paragraph 0031, page 4 paragraph 0044 - page 5 paragraph 0046, page 5 paragraph 0054 - page 6 paragraph 0058 and page 7 paragraph 0066 of Du et al. Furthermore, predicting a movement trajectory corresponding to the target object based on the tracking result and category of the target object, as taught by Du et al., would enhance the base device of Khawaja et al. by improving its ability to safely coordinate and control the flow of autonomous vehicles through an environment by allowing for movement trajectories of detected objects to be predicted and evaluated in relation to the driving paths of the autonomous vehicles so as to help ensure that the autonomous vehicles do not collide with any of the detected objects. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the tracking result and the category of the target object would be displayed in the global image so as to ensure that the base device of Khawaja et al. is performing accurately and that the autonomous vehicles are safely traversing the environment and in that movement trajectories of target objects would be predicted based on their tracking result and category so as to help ensure that the autonomous vehicles do not collide with any of the target objects while traversing the environment and thus enhance the ability of the base device to safely coordinate and control the flow of the autonomous vehicles. In addition, Khawaja et al. in view of Du et al. and Stojanovic et al. are combinable because they are all directed towards performing object detection and recognition on captured images and utilizing the object detection and recognition results to aid in the control and navigation of autonomous vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Khawaja et al. in view of Du et al. with the teachings of Stojanovic et al. This modification would have been prompted in order to substitute the process of performing object detection and tracking on received images of Khawaja et al. in view of Du et al. for the process of performing object detection and tracking in a global image of Stojanovic et al. The process of performing object detection and tracking in a global image of Stojanovic et al. could be substituted in place of the process of performing object detection and tracking on received images of Khawaja et al. in view of Du et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination object detection and tracking would be performed with respect to the global image. Furthermore, this modification would have been prompted in order to substitute the road determination process of Khawaja et al. and/or Du et al. for the road area detection process of Stojanovic et al. The road area detection process of Stojanovic et al. could be substituted in place of the road determination process of Khawaja et al. and/or Du et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination semantic segmentation and aerial map to global image registration would be carried out to determine the road area of the port area in the global image. Moreover, this modification would have been prompted by the teachings and suggestions of Khawaja et al. that various types of maps may be utilized to additionally provide an indication of the road edges, the curbs, lane markings and the location of traffic signals etc. within the autonomous vehicle's operating environment and that such knowledge provides a type of a redundancy to the autonomous vehicle's own on-board vision-perception sensors, see at least page 2 paragraphs 0009 - 0012 of Khawaja et al. Additionally, this modification would have been prompted by the teachings and suggestions of Du et al. to utilize image classification and segmentation to perform freespace detection, see at least page 3 paragraph 0034 of Du et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that object detection and tracking would be performed with respect to the global image to obtain the tracking result and the category of the target object and in that semantic segmentation and aerial map to global image registration would be carried out to determine the road area of the port area in the global image. Therefore, it would have been obvious to combine Khawaja et al. with Du et al. and Stojanovic et al. to obtain the invention as specified in claim 1. 

-	With regards to claim 2, Khawaja et al. in view of Du et al. in view of Stojanovic et al. disclose the method of claim 1, wherein said performing the coordinate conversion and stitching on the received images to obtain the global image of the port area comprises: determining images with a same capturing time among the received images as a group of images; (Khawaja et al., Pg. 4 ¶ 0020, Pg. 5 ¶ 0037 - Pg. 6 ¶ 0038, Pg. 7 ¶ 0049, Pg. 9 ¶ 0070, Pg. 10 ¶ 0074 - 0075, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 14 ¶ 0091 - 0092, Pg. 22 ¶ 0147, Pg. 23 ¶ 0152, Pg. 24 ¶ 0160 and 0162 [“utilize the various time-reference perception outputs” and “the perception feeds of these could be fused or stitched”]) performing coordinate conversion on each image in the group of images to obtain a group of bird’s-eye-view images; (Khawaja et al., Figs. 17 - 19, Pg. 3 ¶ 0017 - Pg. 4 ¶ 0020, Pg. 6 ¶ 0038 - 0039 and 0041 - 0042, Pg. 8 ¶ 0060 - 0062, Pg. 10 ¶ 0074 - 0075, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 13 ¶ 0086, Pg. 15 ¶ 0099 - Pg. 16 ¶ 0101, Pg. 22 ¶ 0147, Pg. 24 ¶ 0160 [“mapping the location coordinates, from the coordinate-frame-of-reference of the vision-perception sensors to the coordinate-frame-of-reference of the pre-determined physical space”, “using any number of multiple vision-perception sensors, therein, all location coordinates relating to the perception outputs from the various vision-perception sensors, covering various, different parts of the pre-determined physical space, can be aggregately mapped onto the context of the pre-determined physical space”, “using multiple vision-perception sensors (each with different fields of view of the perception-coverage region), their perception outputs could be fused to obtain very robust perception in relation to the perception-coverage region such that no occlusion-of-view may be applying to the whole of the perception-coverage region when viewed from any perspective angle” and “only a two-dimensional representation of only the ground surface portions, such as 1030, 1070 and 1060, of a perception zone, may be needed to be represented”]) and stitching the group of bird’s-eye-view images in a predetermined stitching order to obtain the global image, (Khawaja et al., Figs. 17 - 19, Pg. 4 ¶ 0020, Pg. 8 ¶ 0060 - 0064, Pg. 9 ¶ 0070, Pg. 10 ¶ 0074 - 0075, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 13 ¶ 0086, Pg. 15 ¶ 0099, Pg. 22 ¶ 0147 - Pg. 23 ¶ 0152) the predetermined stitching order being derived from a spatial position relationship among the respective roadside cameras. (Khawaja et al., Figs. 17 - 19, Pg. 4 ¶ 0020, Pg. 8 ¶ 0060 - 0062, Pg. 9 ¶ 0070, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 13 ¶ 0086, Pg. 22 ¶ 0147 - Pg. 23 ¶ 0152) In addition, analogous art Du et al. disclose performing coordinate conversion on each image in the group of images to obtain a group of bird’s-eye-view images; (Du et al., Pg. 1 ¶ 0005 - 0007, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061) and stitching the group of bird’s-eye-view images in a predetermined stitching order to obtain the global image, the predetermined stitching order being derived from a spatial position relationship among the respective roadside cameras. (Du et al., Pg. 1 ¶ 0005 - 0007, Pg. 3 ¶ 0033, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061) Additionally, analogous art Stojanovic et al. disclose performing coordinate conversion on each image in the group of images to obtain a group of bird’s-eye-view images; (Stojanovic et al., Figs. 1 & 9A - 9C, Pg. 5 ¶ 0041, Pg. 6 ¶ 0047, Pg. 9 ¶ 0059, Pg. 10 ¶ 0065 - 0066, Pg. 15 ¶ 0089 - 0090, Pg. 15 ¶ 0092 - Pg. 16 ¶ 0095, Pg. 19 ¶ 0113) and stitching the group of bird’s-eye-view images in a predetermined stitching order to obtain the global image, the predetermined stitching order being derived from a spatial position relationship among the respective roadside cameras. (Stojanovic et al., Figs. 9A - 9C, Pg. 6 ¶ 0047 - Pg. 7 ¶ 0048, Pg. 9 ¶ 0059, Pg. 15 ¶ 0089 - 0090, Pg. 15 ¶ 0092 - Pg. 16 ¶ 0095, Pg. 19 ¶ 0113) 

-	With regards to claim 3, Khawaja et al. in view of Du et al. in view of Stojanovic et al. disclose the method of claim 1. Khawaja et al. fail to disclose explicitly wherein said determining the road area of the port area in the global image comprises: performing semantic segmentation on the global image using a predetermined semantic segmentation algorithm to obtain the road area in the global image. Pertaining to analogous art, Stojanovic et al. disclose wherein said determining the road area of the port area in the global image comprises: performing semantic segmentation on the global image using a predetermined semantic segmentation algorithm to obtain the road area in the global image. (Stojanovic et al., Abstract, Figs. 1 - 3B, 6A - 7 & 9A - 9C, Pg. 4 ¶ 0035 - 0038, Pg. 5 ¶ 0041, Pg. 6 ¶ 0046, Pg. 12 ¶ 0075, Pg. 15 ¶ 0089, Pg. 16 ¶ 0094) 

-	With regards to claim 5, Khawaja et al. in view of Du et al. in view of Stojanovic et al. disclose the method of claim 1, wherein the target object comprises a plurality of target objects, (Khawaja et al., Abstract, Figs. 4, 10, 12, 18 & 20, Pg. 1 ¶ 0001, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0030 - 0035, Pg. 8 ¶ 0061 - 0063, Pg. 15 ¶ 0097 - Pg. 16 ¶ 0101, Pg. 19 ¶ 0127 - 0128, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160) the autonomous vehicle comprises a plurality of autonomous vehicles, (Khawaja et al., Abstract, Figs. 4, 10, 12, 18 & 20, Pg. 1 ¶ 0001, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0028 - 0030, Pg. 8 ¶ 0061 - 0063, Pg. 14 ¶ 0092 - 0093, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0166) and said optimizing the driving path for the autonomous vehicle based on the movement trajectory corresponding to the target object comprises: for each autonomous vehicle of the plurality of autonomous vehicles: comparing an estimated driving trajectory corresponding to the autonomous vehicle with the movement trajectory corresponding to each target object of the plurality of target objects; (Khawaja et al., Fig. 20, Pg. 1 ¶ 0001, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0028 - 0030, Pg. 8 ¶ 0061 - 0063, Pg. 10 ¶ 0073, Pg. 14 ¶ 0092 - 0093, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0168 [“9032 and 9052 may be two connected-autonomous vehicles of different types, and as shown 9032 and 9052 may be approaching 515 from different directions”, “based on the geolocation-location coordinates of 9032 and 9052, being received by 1011 from 9032 and 9052, and also accounting for any free-space within 515 as being determined by 1010.515.1, it may be determined, that an entry face of 515 may be declared as being (virtually) blocked for 9032, to first enable 9052 to enter and pass through 515” and “in the context of connected-autonomous vehicles approaching a ‘blind-corner’ from opposite sides could be directed to stop and wait till one of them has been permitted to pass through, and this could be similarly achieved through bringing into effect the same type of (virtual) blockade of an entry face of a perception zone established to have perception coverage upon a pre-determined physical space corresponding to the `blind-corner`”]) and optimizing a driving path for the autonomous vehicle in response to the estimated driving trajectory overlapping the movement trajectory corresponding to at least one target object, such that the optimized driving path does not overlap the movement trajectory corresponding to any target object; (Khawaja et al., Abstract, Fig. 20, Pg. 4 ¶ 0020 - 0022, Pg. 8 ¶ 0061 - 0063, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0168) wherein the driving path for the autonomous vehicle is not optimized when the estimated driving trajectory does not overlap the movement trajectory corresponding to any target object. (Khawaja et al., Pg. 4 ¶ 0021 - 0023, Pg. 8 ¶ 0061 - 0063, Pg. 10 ¶ 0073 - 0074, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0158, Pg. 25 ¶ 0164 - 0168 [“with knowledge therein, of the position-location coordinates describing the occupancy positions of 1031.7 and of 1032.4, any of the various potential entry points such as; 9.1, 9.2, 9.3, 9.4 and 9.5, could be declared as being viable and/or un-viable entry points, for the purpose of entering into or for the purpose of traversing through any section or any portion of the any free-space” and “for example; 9.3, 9.4 and 9.5 may be declared as viable entry points at 01.514, for entry, into 514.3, at a particular instance of time that is some seconds or some milliseconds (as may be determined), after, the end of the circumscribed duration of the given particular window of time that is being referenced in relation to FIG. 18”]) Khawaja et al. fail to disclose expressly an estimated driving trajectory corresponding to the autonomous vehicle transmitted from the autonomous vehicle. In addition, Khawaja et al. fail to disclose explicitly movement trajectories based on the tracking result and the category of each target object. Pertaining to analogous art, Du et al. disclose wherein the target object comprises a plurality of target objects, (Du et al., Figs. 3, 5 & 8, Pg. 3 ¶ 0032 - 0034, Pg. 4 ¶ 0036, 0042 - 0045, Pg. 5 ¶ 0055 - Pg. 6 ¶ 0056, Pg. 6 ¶ 0060 - 0062) the autonomous vehicle comprises a plurality of autonomous vehicles, (Du et al., Figs. 3, 5 & 8, Pg. 5 ¶ 0051 - 0052, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0056, Pg. 6 ¶ 0058 - 0062) and said optimizing the driving path for the autonomous vehicle based on the movement trajectory corresponding to the target object comprises: for each autonomous vehicle of the plurality of autonomous vehicles: comparing an estimated driving trajectory corresponding to the autonomous vehicle transmitted from the autonomous vehicle with the movement trajectory corresponding to each target object of the plurality of target objects; (Du et al., Figs. 1 - 3, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0042 - Pg. 5 ¶ 0046, Pg. 5 ¶ 0051 - 0052, Pg. 6 ¶ 0060 - 0061, Pg. 7 ¶ 0063 - 0064) and optimizing a driving path for the autonomous vehicle in response to the estimated driving trajectory overlapping the movement trajectory corresponding to at least one target object, such that the optimized driving path does not overlap the movement trajectory corresponding to any target object; (Du et al., Pg. 4 ¶ 0042 - 0045, Pg. 6 ¶ 0059 - 0061, Pg. 7 ¶ 0063 - 0064) wherein the driving path for the autonomous vehicle is not optimized when the estimated driving trajectory does not overlap the movement trajectory corresponding to any target object. (Du et al., Pg. 4 ¶ 0042 - 0045, Pg. 6 ¶ 0059 - 0061, Pg. 7 ¶ 0063 - 0064) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Khawaja et al. in view of Du et al. in view of Stojanovic et al. with additional teachings of Du et al. This modification would have been prompted in order to enhance the combined base device of Khawaja et al. in view of Du et al. in view of Stojanovic et al. with the well-known and applicable technique Du et al. applied to a comparable device. Obtaining and comparing an estimated driving trajectory transmitted from an autonomous vehicle with movement trajectories of target objects, as taught by Du et al., would enhance the combined base device by allowing for path optimization tasks of multiple autonomous vehicles to be carried out accurately and efficiently at high-computational speed at a centralized location so as to reduce redundant computations and improve traffic flow coordination between the multiple autonomous vehicles since the centralized location would have access to each of their intended driving paths. Furthermore, this modification would have been prompted by the teachings and suggestions of Khawaja et al. to offload any of their systems tasks to an infrastructure-deployed, perception-based, intelligent transport system and that a central server could be utilized to aggregate data from multiple vehicles and regulate their flow through the environment, see at least page 4 paragraphs 0021 - 0022, page 8 paragraphs 0063 - 0064, page 24 paragraph 0162 and page 25 paragraphs 0166 - 0168 of Khawaja et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the combined base device would receive and evaluate estimated driving trajectories transmitted from autonomous vehicles with movement trajectories of target objects so as to improve traffic flow coordination between the multiple autonomous vehicles by enabling path optimization tasks of the multiple autonomous vehicles to be carried out with respect to each other at a centralized location. Therefore, it would have been obvious to combine Khawaja et al. in view of Du et al. in view of Stojanovic et al. with additional teachings of Du et al. to obtain the invention as specified in claim 5. 

-	With regards to claim 7, Khawaja et al. disclose a port area monitoring system, (Khawaja et al., Abstract, Fig. 20, Pg. 1 ¶ 0001, Pg. 4 ¶ 0021 - 0021, Pg. 8 ¶ 0063 - 0064, Pg. 9 ¶ 0070, Pg. 10 ¶ 0072 - 0073, Pg. 13 ¶ 0090, Pg. 24 ¶ 0162, Pg. 25 ¶ 0166 - 0168) comprising roadside cameras provided in the port area (Khawaja et al., Abstract, Pg. 1 ¶ 0001, Pg. 3 ¶ 0017 - 0018, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0037, Pg. 9 ¶ 0070, Pg. 11 ¶ 0079) and a central control system, (Khawaja et al., Abstract, Fig. 20, Pg. 1 ¶ 0001, Pg. 4 ¶ 0021 - 0021, Pg. 8 ¶ 0063 - 0064, Pg. 9 ¶ 0070, Pg. 10 ¶ 0072 - 0073, Pg. 13 ¶ 0090, Pg. 24 ¶ 0162, Pg. 25 ¶ 0166 - 0168) wherein: the roadside cameras are configured to capture images and transmit the images to the central control system, (Khawaja et al., Pg. 3 ¶ 0017, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0037 - Pg. 6 ¶ 0038, Pg. 7 ¶ 0049, Pg. 9 ¶ 0070, Pg. 10 ¶ 0072 - 0075, Pg. 11 ¶ 0079, Pg. 13 ¶ 0090 - Pg. 14 ¶ 0091, Pg. 25 ¶ 0166) and the central control system is configured to receive the images captured by the respective roadside cameras; (Khawaja et al., Pg. 3 ¶ 0017, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0037 - Pg. 6 ¶ 0038, Pg. 7 ¶ 0049, Pg. 9 ¶ 0070, Pg. 10 ¶ 0072 - 0075, Pg. 11 ¶ 0079, Pg. 13 ¶ 0090 - Pg. 14 ¶ 0091, Pg. 25 ¶ 0166) perform coordinate conversion and stitching on the received images to obtain a global image of the port area; (Khawaja et al., Figs. 10, 15 & 17 - 19, Pg. 3 ¶ 0017 - Pg. 4 ¶ 0020, Pg. 6 ¶ 0038 - 0039 and 0042, Pg. 8 ¶ 0060 - 0062, Pg. 9 ¶ 0070, Pg. 10 ¶ 0074 - 0075, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 13 ¶ 0086, Pg. 15 ¶ 0099 - Pg. 16 ¶ 0100, Pg. 22 ¶ 0147, Pg. 24 ¶ 0160) determine a road area of the port area in the global image; (Khawaja et al., Abstract, Pg. 5 ¶ 0036, Pg. 14 ¶ 0091 - 0092, Pg. 17 ¶ 0107 - 0111 [“Free-space: This term refers to any portion of a physical space, which does not contain an obstacle within in it or upon it, and within such a portion, being the free-space, any vehicle could operate” and “the free-space would be detected directly as would be apparent to one skilled in the art that free-space could be detected through various perception algorithms”]) perform object detection and object tracking on the road area to obtain a tracking result and a category of a target object; (Khawaja et al., Figs. 10 - 12 & 18 - 20, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0030 - 0037, Pg. 9 ¶ 0070, Pg. 12 ¶ 0082, Pg. 14 ¶ 0092, Pg. 15 ¶ 0097 - Pg. 16 ¶ 0102, Pg. 20 ¶ 0131 [“autonomous vehicle could effectively therein utilise the various time-referenced perception outputs, as all having been mapped to the coordinate-frame-of-reference of the pre-determined physical space, and this could serve as a shared coordinate-frame. Herein the enablement becoming available also to the autonomous vehicle, of not only comprehensively locating and tracking the dynamic motion of all transient, obstacles within the context of the pre-determined physical space, but it also becomes possible to create various types of autonomous traffic coordination enablements in the context of that pre-determined physical space”, “some of these contextual tags would be semantic labels describing or labelling (as any form of classification scheme) classifying any of the detections having been encoded and represented through location coordinates within any of the perception outputs” and “two-dimensionally expressed, position-location coordinates, of each transient, static obstacle, being detected on any part of the drivable space or being detected on any part of the traversable space, within a given perception zone”]) optimize a driving path for an autonomous vehicle based on the movement trajectory corresponding to the target object; (Khawaja et al., Abstract, Fig. 20, Pg. 1 ¶ 0001, Pg. 4 ¶ 0020 - 0023, Pg. 5 ¶ 0027 - 0030, Pg. 8 ¶ 0061 - 0064, Pg. 10 ¶ 0074, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0168 [“in the context of connected-autonomous vehicles approaching a ‘blind-corner’ from opposite sides could be directed to stop and wait till one of them has been permitted to pass through, and this could be similarly achieved through bringing into effect the same type of (virtual) blockade of an entry face of a perception zone established to have perception coverage upon a pre-determined physical space corresponding to the `blind-corner`”]) and transmit the optimized driving path to the autonomous vehicle; (Khawaja et al., Abstract, Fig. 20, Pg. 1 ¶ 0001, Pg. 5 ¶ 0020 - 0023, Pg. 5 ¶ 0027 - 0028, Pg. 8 ¶ 0062 - 0064, Pg. 10 ¶ 0073 - 0074, Pg. 13 ¶ 0090, Pg. 14 ¶ 0092 - 0093, Pg. 15 ¶ 0095, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0168) and wherein the central control system configured to determine the road area of the port area in the global image. (Khawaja et al., Abstract, Pg. 5 ¶ 0036, Pg. 14 ¶ 0091 - 0092, Pg. 17 ¶ 0107 - 0111) Khawaja et al. fail to disclose explicitly performing object detection and object tracking in the global image; displaying the tracking result and the category of the target object in the global image; predicting a movement trajectory corresponding to the target object based on the tracking result and the category of the target object; and wherein determining the road area of the port area in the global image further comprises: adjusting a size of the global image to be consistent with a map corresponding to the port area; and superimposing the map on the global image based on common datum points, to obtain road points of the port area in the global image. Pertaining to analogous art, Du et al. disclose a central control system, (Du et al., Abstract, Figs. 1 - 3, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0019 and 0023 - 0026, Pg. 3 ¶ 0030 - 0032, Pg. 4 ¶ 0044, Pg. 7 ¶ 0066 - 0067) wherein: the roadside cameras are configured to capture images and transmit the images to the central control system, (Du et al., Pg. 1 ¶ 0005 - 0007, Pg. 2 ¶ 0025, Pg. 5 ¶ 0050 - 0051, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061, Pg. 7 ¶ 0066 [“displaying data shared between vehicles is shown. The method is first operative to collect data 710 from onboard sensors such as cameras, LiDAR sensors and radar. The collected data may include a front view from a camera. The method is then operative to receive data from other sources 720, such as proximate vehicles or infrastructure” (emphasis added)]) and the central control system is configured to receive the images captured by the respective roadside cameras; (Du et al., Pg. 1 ¶ 0005 - 0007, Pg. 2 ¶ 0025, Pg. 5 ¶ 0050 - 0051, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061, Pg. 7 ¶ 0066 [“displaying data shared between vehicles is shown. The method is first operative to collect data 710 from onboard sensors such as cameras, LiDAR sensors and radar. The collected data may include a front view from a camera. The method is then operative to receive data from other sources 720, such as proximate vehicles or infrastructure” (emphasis added)]) perform coordinate conversion and stitching on the received images to obtain a global image of the port area; (Du et al., Figs. 5 & 8, Pg. 1 ¶ 0005 - 0007, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061) determine a road area of the port area in the global image; (Du et al., Pg. 3 ¶ 0032 - Pg. 4 ¶ 0037, Pg. 6 ¶ 0057 [“freespace detection” and “classification of minor and major roads”]) perform object detection and object tracking on the road area to obtain a tracking result and a category of a target object; (Du et al., Fig. 5, Pg. 3 ¶ 0032 - Pg. 4 ¶ 0036, Pg. 4 ¶ 0039, 0042 - 0043 and 0045, Pg. 5 ¶ 0051, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0057) display the tracking result and the category of the target object in the global image; (Du et al., Pg. 3 ¶ 0034 - Pg. 4 ¶ 0035, Pg. 4 ¶ 0044 - 0045, Pg. 5 ¶ 0050 - 0052, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 7 ¶ 0066) predict a movement trajectory corresponding to the target object based on the tracking result and the category of the target object; (Du et al., Pg. 3 ¶ 0032 - 0034, Pg. 4 ¶ 0036, 0038 - 0040 and 0042 - 0045, Pg. 5 ¶ 0051 - 0052) optimize a driving path for an autonomous vehicle based on the movement trajectory corresponding to the target object; (Du et al., Pg. 2 ¶ 0025, Pg. 4 ¶ 0042 - 0045, Pg. 5 ¶ 0051 - 0053 and 0055) and transmit the optimized driving path to the autonomous vehicle. (Du et al., Figs. 1 - 3, Pg. 2 ¶ 0025, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0042 - Pg. 5 ¶ 0047, Pg. 5 ¶ 0051 - 0052, Pg. 6 ¶ 0059 - Pg. 7 ¶ 0064, Pg. 7 ¶ 0066) Du et al. fail to disclose expressly performing object detection and object tracking in the global image; and fail to disclose explicitly wherein determining the road area of the port area in the global image further comprises: adjusting a size of the global image to be consistent with a map corresponding to the port area; and superimposing the map on the global image based on common datum points, to obtain road points of the port area in the global image. Pertaining to analogous art, Stojanovic et al. disclose performing coordinate conversion and stitching on the received images to obtain a global image of the port area; (Stojanovic et al., Figs. 1, 3A, 3B, 7 & 9A, Pg. 5 ¶ 0041, Pg. 6 ¶ 0047 -Pg. 7 ¶ 0048, Pg. 9 ¶ 0059, Pg. 10 ¶ 0065 - 0066, Pg. 15 ¶ 0089 and 0092, Pg. 16 ¶ 0094 - 0095, Pg. 19 ¶ 0113) determining a road area of the port area in the global image; (Stojanovic et al., Abstract, Figs. 1 - 3B, 6A - 7 & 9A - 9C, Pg. 4 ¶ 0035 - 0038, Pg. 5 ¶ 0041, Pg. 6 ¶ 0046, Pg. 12 ¶ 0075, Pg. 15 ¶ 0089, Pg. 16 ¶ 0094) and performing object detection and object tracking on the road area in the global image to obtain a tracking result and a category of a target object; (Stojanovic et al., Abstract, Figs. 1 - 3B, Pg. 2 ¶ 0009 - 0010, Pg. 4 ¶ 0035 - 0038, Pg. 4 ¶ 0040 - Pg. 5 ¶ 0043, Pg. 6 ¶ 0046, Pg. 9 ¶ 0059 - 0060 and 0063 - 0064) wherein determining the road area of the port area in the global image further comprises: adjusting a size of the global image to be consistent with a map corresponding to the port area; (Stojanovic et al., Figs. 1, 3A, 6C - 8B & 10A, Pg. 2 ¶ 0009 - 0010, Pg. 3 ¶ 0034 - Pg. 4 ¶ 0037, Pg. 5 ¶ 0041 - 0042, Pg. 7 ¶ 0052 - Pg. 8 ¶ 0053, Pg. 13 ¶ 0079 - 0081, Pg. 17 ¶ 0101 - Pg. 18 ¶ 0105 [“When registered two images, at least one of the two images may be upsampled and/or downsampled such that the pixel resolution of the two images is at least similar. That is, the resolution of at least one of the two images may be updated such that the spatially-discretized regions depicted in the two images are of at least a similar spatial dimension” and “The spatial pixel resolution of at least one of the aerial-view semantic map 300 and the drive-time aerial-view semantic image 640 may have been upsampled and/or downsampled to enable the spatial alignment of the semantic-label encoding pixels of the aerial-view semantic map 300 and the drive-time aerial-view semantic image 640””]) and superimposing the map on the global image based on common datum points, to obtain road points of the port area in the global image. (Stojanovic et al., Figs. 3A, 6C & 7, Pg. 2 ¶ 0009 - 0010, Pg. 3 ¶ 0034 - Pg. 4 ¶ 0035, Pg. 4 ¶ 0037, Pg. 4 ¶ 0040 - Pg. 5 ¶ 0042, Pg. 7 ¶ 0052 - Pg. 8 ¶ 0053, Pg. 13 ¶ 0079 - 0081, Pg. 17 ¶ 0101 - Pg. 18 ¶ 0105 [“The absolute position of the vehicle, with respect to the surface, is determined via the spatial correspondence between absolute positions of the objects and the relative positions of the objects. That is, the vehicle (or other object) is precisely and accurately localized via an image registration of a semantic map and drive-time semantic images”, “the terms ‘image registration’ and ‘registration’ are used synonymously to refer any method and/or technique of spatially aligning at least two images... When registering the first image and the second image, corresponding features (within the portion of the surface's region) imaged in the first image are spatially aligned with corresponding features (within the portion of the surface's region) imaged in the second image. That is, the features of the first image are spatially correlated with the corresponding features of the second image. As such, the second image may be aligned and/or positioned to overlay at least a position of the first image. Alternatively, the second image [sic] may be aligned and/or positioned to overlay at least a position of the second image. The correlations and/or alignments may be performed via various analysis of the pixel values of the two images”, “these embodiments are described in the context of localizing a vehicle. However, it should be understood that other embodiments are not so limited, and other objects may be localized via these and other embodiments. One such embodiment includes a method for localizing a vehicle on a surface of an environment that includes an object that is separate from the vehicle. For example, the object may be a tangible object, such as but not limited to a drivable surface (e.g., a road), a non-drivable surface (e.g., a sidewalk), a tree, a lane divider, a building, or the like” and “An image registration of the 2D aerial-view semantic map and the 2D aerial-view semantic image is generated. The spatial correspondence between the absolute position of the object and the relative position of the object is determined based on the generated image registration.”]) Khawaja et al. and Du et al. are combinable because they are both directed towards controlling and coordinating autonomous vehicles with the aid of image processing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Khawaja et al. with the teachings of Du et al. This modification would have been prompted in order to enhance the base device of Khawaja et al. with the well-known and applicable techniques Du et al. applied to a comparable device. Displaying the tracking result and the category of the target object in the global image, as taught by Du et al., would enhance the base device of Khawaja et al. by allowing for a user to access and review the tracking results in an easy and intuitive manner so as to ensure that the base device of Khawaja et al. is performing accurately and that the autonomous vehicles are safely traversing the environment so that preventive override operations of the autonomous vehicles can be taken by the user if needed, as taught and suggested by Du et al., see at least page 3 paragraph 0031, page 4 paragraph 0044 - page 5 paragraph 0046, page 5 paragraph 0054 - page 6 paragraph 0058 and page 7 paragraph 0066 of Du et al. Furthermore, predicting a movement trajectory corresponding to the target object based on the tracking result and category of the target object, as taught by Du et al., would enhance the base device of Khawaja et al. by improving its ability to safely coordinate and control the flow of autonomous vehicles through an environment by allowing for movement trajectories of detected objects to be predicted and evaluated in relation to the driving paths of the autonomous vehicles so as to help ensure that the autonomous vehicles do not collide with any of the detected objects. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the tracking result and the category of the target object would be displayed in the global image so as to ensure that the base device of Khawaja et al. is performing accurately and that the autonomous vehicles are safely traversing the environment and in that movement trajectories of target objects would be predicted based on their tracking result and category so as to help ensure that the autonomous vehicles do not collide with any of the target objects while traversing the environment and thus enhance the ability of the base device to safely coordinate and control the flow of the autonomous vehicles. In addition, Khawaja et al. in view of Du et al. and Stojanovic et al. are combinable because they are all directed towards performing object detection and recognition on captured images and utilizing the object detection and recognition results to aid in the control and navigation of autonomous vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Khawaja et al. in view of Du et al. with the teachings of Stojanovic et al. This modification would have been prompted in order to substitute the process of performing object detection and tracking on received images of Khawaja et al. in view of Du et al. for the process of performing object detection and tracking in a global image of Stojanovic et al. The process of performing object detection and tracking in a global image of Stojanovic et al. could be substituted in place of the process of performing object detection and tracking on received images of Khawaja et al. in view of Du et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination object detection and tracking would be performed with respect to the global image. Furthermore, this modification would have been prompted in order to substitute the road determination process of Khawaja et al. and/or Du et al. for the road area detection process of Stojanovic et al. The road area detection process of Stojanovic et al. could be substituted in place of the road determination process of Khawaja et al. and/or Du et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination semantic segmentation and aerial map to global image registration would be carried out to determine the road area of the port area in the global image. Moreover, this modification would have been prompted by the teachings and suggestions of Khawaja et al. that various types of maps may be utilized to additionally provide an indication of the road edges, the curbs, lane markings and the location of traffic signals etc. within the autonomous vehicle's operating environment and that such knowledge provides a type of a redundancy to the autonomous vehicle's own on-board vision-perception sensors, see at least page 2 paragraphs 0009 - 0012 of Khawaja et al. Additionally, this modification would have been prompted by the teachings and suggestions of Du et al. to utilize image classification and segmentation to perform freespace detection, see at least page 3 paragraph 0034 of Du et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that object detection and tracking would be performed with respect to the global image to obtain the tracking result and the category of the target object and in that semantic segmentation and aerial map to global image registration would be carried out to determine the road area of the port area in the global image. Therefore, it would have been obvious to combine Khawaja et al. with Du et al. and Stojanovic et al. to obtain the invention as specified in claim 7. 

-	With regards to claim 8, Khawaja et al. in view of Du et al. in view of Stojanovic et al. disclose the system of claim 7, wherein the central control system comprises: a communication unit (Khawaja et al., Abstract, Fig. 20, Pg. 4 ¶ 0021 - 0022, Pg. 8 ¶ 0063 - 0064, Pg. 10 ¶ 0072 - 0073, Pg. 13 ¶ 0089 - 0090, Pg. 24 ¶ 0162, Pg. 25 ¶ 0166 - 0168) configured to receive the images captured by the respective roadside cameras; (Khawaja et al., Pg. 3 ¶ 0017, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0037 - Pg. 6 ¶ 0038, Pg. 7 ¶ 0049, Pg. 9 ¶ 0070, Pg. 10 ¶ 0072 - 0074, Pg. 11 ¶ 0079, Pg. 13 ¶ 0090 - Pg. 14 ¶ 0091) an image processing unit (Khawaja et al., Fig. 20, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0037, Pg. 8 ¶ 0063, Pg. 10 ¶ 0072 - 0073 and 0075, Pg. 25 ¶ 0166) configured to perform the coordinate conversion and stitching on the received images to obtain the global image of the port area; (Khawaja et al., Figs. 10, 15 & 17 - 19, Pg. 3 ¶ 0017 - Pg. 4 ¶ 0020, Pg. 6 ¶ 0038 - 0039 and 0042, Pg. 8 ¶ 0060 - 0062, Pg. 9 ¶ 0070, Pg. 10 ¶ 0074 - 0075, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 13 ¶ 0086, Pg. 15 ¶ 0099 - Pg. 16 ¶ 0100, Pg. 22 ¶ 0147, Pg. 24 ¶ 0160) a road area determining unit (Khawaja et al., Fig. 20, Pg. 4 ¶ 0022, Pg. 5 ¶ 0036 - 0037, Pg. 8 ¶ 0063, Pg. 9 ¶ 0070, Pg. 10 ¶ 0072 - 0073, Pg. 14 ¶ 0092, Pg. 17 ¶ 0109 - 0111, Pg. 25 ¶ 0166) configured to determine the road area in the global image; (Khawaja et al., Abstract, Pg. 5 ¶ 0036, Pg. 14 ¶ 0091 - 0092, Pg. 17 ¶ 0107 - 0111 [“Free-space: This term refers to any portion of a physical space, which does not contain an obstacle within in it or upon it, and within such a portion, being the free-space, any vehicle could operate” and “the free-space would be detected directly as would be apparent to one skilled in the art that free-space could be detected through various perception algorithms”]) a target detection and tracking unit (Khawaja et al., Fig. 20, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0037, Pg. 8 ¶ 0063, Pg. 9 ¶ 0070, Pg. 10 ¶ 0072 - 0073, Pg. 24 ¶ 0162, Pg. 25 ¶ 0166) configured to perform the object detection and object tracking on the road area to obtain the tracking result and the category of the target object. (Khawaja et al., Figs. 10 - 12 & 18 - 20, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0030 - 0037, Pg. 9 ¶ 0070, Pg. 12 ¶ 0082, Pg. 14 ¶ 0092, Pg. 15 ¶ 0097 - Pg. 16 ¶ 0102, Pg. 20 ¶ 0131 [“autonomous vehicle could effectively therein utilise the various time-referenced perception outputs, as all having been mapped to the coordinate-frame-of-reference of the pre-determined physical space, and this could serve as a shared coordinate-frame. Herein the enablement becoming available also to the autonomous vehicle, of not only comprehensively locating and tracking the dynamic motion of all transient, obstacles within the context of the pre-determined physical space, but it also becomes possible to create various types of autonomous traffic coordination enablements in the context of that pre-determined physical space”, “some of these contextual tags would be semantic labels describing or labelling (as any form of classification scheme) classifying any of the detections having been encoded and represented through location coordinates within any of the perception outputs” and “two-dimensionally expressed, position-location coordinates, of each transient, static obstacle, being detected on any part of the drivable space or being detected on any part of the traversable space, within a given perception zone”]) Khawaja et al. fail to disclose explicitly performing the object detection and object tracking in the global image; and a display unit configured to display the tracking result and the category of the target object in the global image. Pertaining to analogous art, Du et al. disclose wherein the central control system comprises: a communication unit (Du et al., Figs. 1 - 3, Pg. 1 ¶ 0005 - 0006, Pg. 2 ¶ 0019 and 0023, Pg. 2 ¶ 0026 - Pg. 3 ¶ 0031, Pg. 5 ¶ 0051, Pg. 6 ¶ 0060) configured to receive the images captured by the respective roadside cameras; (Du et al., Pg. 1 ¶ 0005 - 0007, Pg. 2 ¶ 0025, Pg. 5 ¶ 0050 - 0051, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061, Pg. 7 ¶ 0066 [“displaying data shared between vehicles is shown. The method is first operative to collect data 710 from onboard sensors such as cameras, LiDAR sensors and radar. The collected data may include a front view from a camera. The method is then operative to receive data from other sources 720, such as proximate vehicles or infrastructure” (emphasis added)]) an image processing unit (Du et al., Fig. 1, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0019 and 0024 - 0025, Pg. 3 ¶ 0030 - 0034, Pg. 5 ¶ 0050, Pg. 7 ¶ 0067) configured to perform the coordinate conversion and stitching on the received images to obtain the global image of the port area; (Du et al., Figs. 5 & 8, Pg. 1 ¶ 0005 - 0007, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061) a road area determining unit (Du et al., Fig. 1, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0019 and 0024 - 0025, Pg. 3 ¶ 0030 - 0034, Pg. 5 ¶ 0050, Pg. 7 ¶ 0067) configured to determine the road area in the global image; (Du et al., Pg. 3 ¶ 0032 - Pg. 4 ¶ 0037, Pg. 6 ¶ 0057 [“freespace detection” and “classification of minor and major roads”]) a target detection and tracking unit (Du et al., Fig. 1, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0019 and 0024 - 0025, Pg. 3 ¶ 0030 - 0034, Pg. 5 ¶ 0050, Pg. 7 ¶ 0067) configured to perform the object detection and object tracking on the road area to obtain the tracking result and the category of the target object; (Du et al., Fig. 5, Pg. 3 ¶ 0032 - Pg. 4 ¶ 0036, Pg. 4 ¶ 0039, 0042 - 0043 and 0045, Pg. 5 ¶ 0051, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0057) and a display unit (Du et al., Abstract, Fig. 1, Pg. 1 ¶ 0005 - 0006, Pg. 2 ¶ 0059, Pg. 4 ¶ 0044, Pg. 5 ¶ 0054, Pg. 6 ¶ 0056 - 0058, Pg. 7 ¶ 0066) configured to display the tracking result and the category of the target object in the global image. (Du et al., Pg. 3 ¶ 0034 - Pg. 4 ¶ 0035, Pg. 4 ¶ 0044 - 0045, Pg. 5 ¶ 0050 - 0052, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 7 ¶ 0066) Du et al. fail to disclose expressly performing object detection and object tracking in the global image. Pertaining to analogous art, Stojanovic et al. disclose a target detection and tracking unit (Stojanovic et al., Figs. 1 & 11, Pg. 8 ¶ 0054 - 0055, Pg. 9 ¶ 0059 - 0060, Pg. 10 ¶ 0066 and 0068, Pg. 19 ¶ 0114 - 0118) configured to perform the object detection and object tracking on the road area in the global image to obtain the tracking result and the category of the target object. (Stojanovic et al., Abstract, Figs. 1 - 3B, Pg. 2 ¶ 0009 - 0010, Pg. 4 ¶ 0035 - 0038, Pg. 4 ¶ 0040 - Pg. 5 ¶ 0043, Pg. 6 ¶ 0046, Pg. 9 ¶ 0059 - 0060 and 0063 - 0064) 

-	With regards to claim 9, Khawaja et al. in view of Du et al. in view of Stojanovic et al. disclose the system of claim 8, wherein the image processing unit is configured to: determine images with a same capturing time among the received images as a group of images; (Khawaja et al., Pg. 4 ¶ 0020, Pg. 5 ¶ 0037 - Pg. 6 ¶ 0038, Pg. 7 ¶ 0049, Pg. 9 ¶ 0070, Pg. 10 ¶ 0074 - 0075, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 14 ¶ 0091 - 0092, Pg. 22 ¶ 0147, Pg. 23 ¶ 0152, Pg. 24 ¶ 0160 and 0162 [“utilize the various time-reference perception outputs” and “the perception feeds of these could be fused or stitched”]) perform coordinate conversion on each image in the group of images to obtain a group of bird’s-eye-view images; (Khawaja et al., Figs. 17 - 19, Pg. 3 ¶ 0017 - Pg. 4 ¶ 0020, Pg. 6 ¶ 0038 - 0039 and 0041 - 0042, Pg. 8 ¶ 0060 - 0062, Pg. 10 ¶ 0074 - 0075, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 13 ¶ 0086, Pg. 15 ¶ 0099 - Pg. 16 ¶ 0101, Pg. 22 ¶ 0147, Pg. 24 ¶ 0160 [“mapping the location coordinates, from the coordinate-frame-of-reference of the vision-perception sensors to the coordinate-frame-of-reference of the pre-determined physical space”, “using any number of multiple vision-perception sensors, therein, all location coordinates relating to the perception outputs from the various vision-perception sensors, covering various, different parts of the pre-determined physical space, can be aggregately mapped onto the context of the pre-determined physical space”, “using multiple vision-perception sensors (each with different fields of view of the perception-coverage region), their perception outputs could be fused to obtain very robust perception in relation to the perception-coverage region such that no occlusion-of-view may be applying to the whole of the perception-coverage region when viewed from any perspective angle” and “only a two-dimensional representation of only the ground surface portions, such as 1030, 1070 and 1060, of a perception zone, may be needed to be represented”]) and stitch the group of bird’s-eye-view images in a predetermined stitching order to obtain the global image, (Khawaja et al., Figs. 17 - 19, Pg. 4 ¶ 0020, Pg. 8 ¶ 0060 - 0064, Pg. 9 ¶ 0070, Pg. 10 ¶ 0074 - 0075, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 13 ¶ 0086, Pg. 15 ¶ 0099, Pg. 22 ¶ 0147 - Pg. 23 ¶ 0152) the predetermined stitching order being derived from a spatial position relationship among the respective roadside cameras. (Khawaja et al., Figs. 17 - 19, Pg. 4 ¶ 0020, Pg. 8 ¶ 0060 - 0062, Pg. 9 ¶ 0070, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 13 ¶ 0086, Pg. 22 ¶ 0147 - Pg. 23 ¶ 0152) In addition, analogous art Du et al. disclose wherein the image processing unit is configured to: perform coordinate conversion on each image in the group of images to obtain a group of bird’s-eye-view images; (Du et al., Pg. 1 ¶ 0005 - 0007, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061) and stitch the group of bird’s-eye-view images in a predetermined stitching order to obtain the global image, the predetermined stitching order being derived from a spatial position relationship among the respective roadside cameras. (Du et al., Pg. 1 ¶ 0005 - 0007, Pg. 3 ¶ 0033, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061) Additionally, analogous art Stojanovic et al. disclose performing coordinate conversion on each image in the group of images to obtain a group of bird’s-eye-view images; (Stojanovic et al., Figs. 1 & 9A - 9C, Pg. 5 ¶ 0041, Pg. 6 ¶ 0047, Pg. 9 ¶ 0059, Pg. 10 ¶ 0065 - 0066, Pg. 15 ¶ 0089 - 0090, Pg. 15 ¶ 0092 - Pg. 16 ¶ 0095, Pg. 19 ¶ 0113) and stitching the group of bird’s-eye-view images in a predetermined stitching order to obtain the global image, the predetermined stitching order being derived from a spatial position relationship among the respective roadside cameras. (Stojanovic et al., Figs. 9A - 9C, Pg. 6 ¶ 0047 - Pg. 7 ¶ 0048, Pg. 9 ¶ 0059, Pg. 15 ¶ 0089 - 0090, Pg. 15 ¶ 0092 - Pg. 16 ¶ 0095, Pg. 19 ¶ 0113) 

-	With regards to claim 10, Khawaja et al. in view of Du et al. in view of Stojanovic et al. disclose the system of claim 8. Khawaja et al. fail to disclose explicitly wherein the road area determining unit is configured to: perform segmentation algorithm to obtain the road area in the global image. Pertaining to analogous art, Stojanovic et al. disclose wherein the road area determining unit is configured to: perform semantic segmentation on the global image using a predetermined semantic segmentation algorithm to obtain the road area in the global image. (Stojanovic et al., Abstract, Figs. 1 - 3B, 6A - 7 & 9A - 9C, Pg. 4 ¶ 0035 - 0038, Pg. 5 ¶ 0041, Pg. 6 ¶ 0046, Pg. 12 ¶ 0075, Pg. 15 ¶ 0089, Pg. 16 ¶ 0094) 

-	With regards to claim 11, Khawaja et al. in view of Du et al. in view of Stojanovic et al. disclose the system of claim 8, wherein the central control system further comprises a path optimization unit, (Khawaja et al., Abstract, Fig. 20, Pg. 4 ¶ 0021 - 0022, Pg. 8 ¶ 0062 - 0064, Pg. 10 ¶ 0072 - 0073, Pg. 23 ¶ 0155 - Pg. 24 ¶ 0158, Pg. 24 ¶ 0162, Pg. 25 ¶ 0165 - 0168) wherein: the path optimization unit is configured to optimize a driving path for the autonomous vehicle based on the movement trajectory corresponding to the target object, (Khawaja et al., Abstract, Fig. 20, Pg. 1 ¶ 0001, Pg. 4 ¶ 0020 - 0023, Pg. 5 ¶ 0027 - 0030, Pg. 8 ¶ 0061 - 0064, Pg. 10 ¶ 0074, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0168 [“in the context of connected-autonomous vehicles approaching a ‘blind-corner’ from opposite sides could be directed to stop and wait till one of them has been permitted to pass through, and this could be similarly achieved through bringing into effect the same type of (virtual) blockade of an entry face of a perception zone established to have perception coverage upon a pre-determined physical space corresponding to the `blind-corner`”]) and the communication unit is further configured to transmit an optimized driving path for the autonomous vehicle to the autonomous vehicle. (Khawaja et al., Abstract, Fig. 20, Pg. 1 ¶ 0001, Pg. 5 ¶ 0020 - 0023, Pg. 5 ¶ 0027 - 0028, Pg. 8 ¶ 0062 - 0064, Pg. 10 ¶ 0073 - 0074, Pg. 13 ¶ 0090, Pg. 14 ¶ 0092 - 0093, Pg. 15 ¶ 0095, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0168) Khawaja et al. fail to disclose explicitly a movement trajectory prediction unit wherein: the movement trajectory prediction unit is configured to predict a movement trajectory corresponding to the target object based on the tracking result and the category of the target object. Pertaining to analogous art, Du et al. disclose a movement trajectory prediction unit (Du et al., Figs. 1 - 3, Pg. 1 ¶ 0004, Pg. 2 ¶ 0019 and 0023 - 0026, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0042 - Pg. 5 ¶ 0047, Pg. 6 ¶ 0059 - 0062, Pg. 7 ¶ 0064 and 0067) and a path optimization unit, (Du et al., Figs. 1 - 3, Pg. 1 ¶ 0004, Pg. 2 ¶ 0019 and 0023 - 0026, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0042 - Pg. 5 ¶ 0047, Pg. 6 ¶ 0059 - 0062, Pg. 7 ¶ 0064 and 0067) wherein: the movement trajectory prediction unit is configured to predict a movement trajectory corresponding to the target object based on the tracking result and the category of the target object, (Du et al., Pg. 3 ¶ 0032 - 0034, Pg. 4 ¶ 0036, 0038 - 0040 and 0042 - 0045, Pg. 5 ¶ 0051 - 0052) the path optimization unit is configured to optimize a driving path for the autonomous vehicle based on the movement trajectory corresponding to the target object, (Du et al., Pg. 2 ¶ 0025, Pg. 4 ¶ 0042 - 0045, Pg. 5 ¶ 0051 - 0053 and 0055) and the communication unit is further configured to transmit an optimized driving path for the autonomous vehicle to the autonomous vehicle. (Du et al., Figs. 1 - 3, Pg. 2 ¶ 0025, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0042 - Pg. 5 ¶ 0047, Pg. 5 ¶ 0051 - 0052, Pg. 6 ¶ 0059 - Pg. 7 ¶ 0064, Pg. 7 ¶ 0066) 

-	With regards to claim 12, Khawaja et al. in view of Du et al. in view of Stojanovic et al. disclose the system of claim 11, wherein the target object comprises a plurality of target objects, (Khawaja et al., Abstract, Figs. 4, 10, 12, 18 & 20, Pg. 1 ¶ 0001, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0030 - 0035, Pg. 8 ¶ 0061 - 0063, Pg. 15 ¶ 0097 - Pg. 16 ¶ 0101, Pg. 19 ¶ 0127 - 0128, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160) the autonomous vehicle comprises a plurality of autonomous vehicles, (Khawaja et al., Abstract, Figs. 4, 10, 12, 18 & 20, Pg. 1 ¶ 0001, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0028 - 0030, Pg. 8 ¶ 0061 - 0063, Pg. 14 ¶ 0092 - 0093, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0166) and the path optimization unit is configured to: compare an estimated driving trajectory corresponding to the autonomous vehicle with the movement trajectory corresponding to each target object of the plurality of target objects; (Khawaja et al., Fig. 20, Pg. 1 ¶ 0001, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0028 - 0030, Pg. 8 ¶ 0061 - 0063, Pg. 10 ¶ 0073, Pg. 14 ¶ 0092 - 0093, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0168 [“ 9032 and 9052 may be two connected-autonomous vehicles of different types, and as shown 9032 and 9052 may be approaching 515 from different directions”, “based on the geolocation-location coordinates of 9032 and 9052, being received by 1011 from 9032 and 9052, and also accounting for any free-space within 515 as being determined by 1010.515.1, it may be determined, that an entry face of 515 may be declared as being (virtually) blocked for 9032, to first enable 9052 to enter and pass through 515” and “in the context of connected-autonomous vehicles approaching a ‘blind-corner’ from opposite sides could be directed to stop and wait till one of them has been permitted to pass through, and this could be similarly achieved through bringing into effect the same type of (virtual) blockade of an entry face of a perception zone established to have perception coverage upon a pre-determined physical space corresponding to the `blind-corner`”]) and optimize a driving path for the autonomous vehicle in response to the estimated driving trajectory overlapping the movement trajectory corresponding to at least one target object, such that the optimized driving path does not overlap the movement trajectory corresponding to any target object; (Khawaja et al., Abstract, Fig. 20, Pg. 4 ¶ 0020 - 0022, Pg. 8 ¶ 0061 - 0063, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0168) wherein the driving path for the autonomous vehicle is not optimized when the estimated driving trajectory does not overlap the movement trajectory corresponding to any target object. (Khawaja et al., Pg. 4 ¶ 0021 - 0023, Pg. 8 ¶ 0061 - 0063, Pg. 10 ¶ 0073 - 0074, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0158, Pg. 25 ¶ 0164 - 0168 [“with knowledge therein, of the position-location coordinates describing the occupancy positions of 1031.7 and of 1032.4, any of the various potential entry points such as; 9.1, 9.2, 9.3, 9.4 and 9.5, could be declared as being viable and/or un-viable entry points, for the purpose of entering into or for the purpose of traversing through any section or any portion of the any free-space” and “for example; 9.3, 9.4 and 9.5 may be declared as viable entry points at 01.514, for entry, into 514.3, at a particular instance of time that is some seconds or some milliseconds (as may be determined), after, the end of the circumscribed duration of the given particular window of time that is being referenced in relation to FIG. 18”]) Khawaja et al. fail to disclose expressly an estimated driving trajectory corresponding to the autonomous vehicle transmitted from the autonomous vehicle. In addition, Khawaja et al. fail to disclose explicitly movement trajectories based on the tracking result and the category of each target object. Pertaining to analogous art, Du et al. disclose wherein the target object comprises a plurality of target objects, (Du et al., Figs. 3, 5 & 8, Pg. 3 ¶ 0032 - 0034, Pg. 4 ¶ 0036, 0042 - 0045, Pg. 5 ¶ 0055 - Pg. 6 ¶ 0056, Pg. 6 ¶ 0060 - 0062) the autonomous vehicle comprises a plurality of autonomous vehicles, (Du et al., Figs. 3, 5 & 8, Pg. 5 ¶ 0051 - 0052, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0056, Pg. 6 ¶ 0058 - 0062) and the path optimization unit is configured to: compare an estimated driving trajectory corresponding to the autonomous vehicle transmitted from the autonomous vehicle with the movement trajectory corresponding to each target object of the plurality of target objects; (Du et al., Figs. 1 - 3, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0042 - Pg. 5 ¶ 0046, Pg. 5 ¶ 0051 - 0052, Pg. 6 ¶ 0060 - 0061, Pg. 7 ¶ 0063 - 0064) and optimize a driving path for the autonomous vehicle in response to the estimated driving trajectory overlapping the movement trajectory corresponding to at least one target object, such that the optimized driving path does not overlap the movement trajectory corresponding to any target object; (Du et al., Pg. 4 ¶ 0042 - 0045, Pg. 6 ¶ 0059 - 0061, Pg. 7 ¶ 0063 - 0064) wherein the driving path for the autonomous vehicle is not optimized when the estimated driving trajectory does not overlap the movement trajectory corresponding to any target object. (Du et al., Pg. 4 ¶ 0042 - 0045, Pg. 6 ¶ 0059 - 0061, Pg. 7 ¶ 0063 - 0064) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Khawaja et al. in view of Du et al. in view of Stojanovic et al. with additional teachings of Du et al. This modification would have been prompted in order to enhance the combined base device of Khawaja et al. in view of Du et al. in view of Stojanovic et al. with the well-known and applicable technique Du et al. applied to a comparable device. Obtaining and comparing an estimated driving trajectory transmitted from an autonomous vehicle with movement trajectories of target objects, as taught by Du et al., would enhance the combined base device by allowing for path optimization tasks of multiple autonomous vehicles to be carried out accurately and efficiently at high-computational speed at a centralized location so as to reduce redundant computations and improve traffic flow coordination between the multiple autonomous vehicles since the centralized location would have access to each of their intended driving paths. Furthermore, this modification would have been prompted by the teachings and suggestions of Khawaja et al. to offload any of their systems tasks to an infrastructure-deployed, perception-based, intelligent transport system and that a central server could be utilized to aggregate data from multiple vehicles and regulate their flow through the environment, see at least page 4 paragraphs 0021 - 0022, page 8 paragraphs 0063 - 0064, page 24 paragraph 0162 and page 25 paragraphs 0166 - 0168 of Khawaja et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the combined base device would receive and evaluate estimated driving trajectories transmitted from autonomous vehicles with movement trajectories of target objects so as to improve traffic flow coordination between the multiple autonomous vehicles by enabling path optimization tasks of the multiple autonomous vehicles to be carried out with respect to each other at a centralized location. Therefore, it would have been obvious to combine Khawaja et al. in view of Du et al. in view of Stojanovic et al. with additional teachings of Du et al. to obtain the invention as specified in claim 12. 

-	With regards to claim 14, Khawaja et al. disclose a central control system, (Khawaja et al., Abstract, Fig. 20, Pg. 1 ¶ 0001, Pg. 4 ¶ 0021 - 0021, Pg. 8 ¶ 0063 - 0064, Pg. 9 ¶ 0070, Pg. 10 ¶ 0072 - 0073, Pg. 13 ¶ 0090, Pg. 24 ¶ 0162, Pg. 25 ¶ 0166 - 0168) comprising: a communication unit (Khawaja et al., Abstract, Fig. 20, Pg. 4 ¶ 0021 - 0022, Pg. 8 ¶ 0063 - 0064, Pg. 10 ¶ 0072 - 0073, Pg. 13 ¶ 0089 - 0090, Pg. 24 ¶ 0162, Pg. 25 ¶ 0166 - 0168) configured to receive images captured by respective roadside cameras in a port area; (Khawaja et al., Pg. 3 ¶ 0017, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0037 - Pg. 6 ¶ 0038, Pg. 7 ¶ 0049, Pg. 9 ¶ 0070, Pg. 10 ¶ 0072 - 0074, Pg. 11 ¶ 0079, Pg. 13 ¶ 0090 - Pg. 14 ¶ 0091) an image processing unit (Khawaja et al., Fig. 20, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0037, Pg. 8 ¶ 0063, Pg. 10 ¶ 0072 - 0073 and 0075, Pg. 25 ¶ 0166) configured to perform coordinate conversion and stitching on the received images to obtain a global image of the port area; (Khawaja et al., Figs. 10, 15 & 17 - 19, Pg. 3 ¶ 0017 - Pg. 4 ¶ 0020, Pg. 6 ¶ 0038 - 0039 and 0042, Pg. 8 ¶ 0060 - 0062, Pg. 9 ¶ 0070, Pg. 10 ¶ 0074 - 0075, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 13 ¶ 0086, Pg. 15 ¶ 0099 - Pg. 16 ¶ 0100, Pg. 22 ¶ 0147, Pg. 24 ¶ 0160) a road area determining unit (Khawaja et al., Fig. 20, Pg. 4 ¶ 0022, Pg. 5 ¶ 0036 - 0037, Pg. 8 ¶ 0063, Pg. 9 ¶ 0070, Pg. 10 ¶ 0072 - 0073, Pg. 14 ¶ 0092, Pg. 17 ¶ 0109 - 0111, Pg. 25 ¶ 0166) configured to determine a road area of the port area in the global image; (Khawaja et al., Abstract, Pg. 5 ¶ 0036, Pg. 14 ¶ 0091 - 0092, Pg. 17 ¶ 0107 - 0111 [“Free-space: This term refers to any portion of a physical space, which does not contain an obstacle within in it or upon it, and within such a portion, being the free-space, any vehicle could operate” and “the free-space would be detected directly as would be apparent to one skilled in the art that free-space could be detected through various perception algorithms”]) a target detection and tracking unit (Khawaja et al., Fig. 20, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0037, Pg. 8 ¶ 0063, Pg. 9 ¶ 0070, Pg. 10 ¶ 0072 - 0073, Pg. 24 ¶ 0162, Pg. 25 ¶ 0166) and configured to perform object detection and object tracking on the road area to obtain a tracking result and a category of a target object; (Khawaja et al., Figs. 10 - 12 & 18 - 20, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0030 - 0037, Pg. 9 ¶ 0070, Pg. 12 ¶ 0082, Pg. 14 ¶ 0092, Pg. 15 ¶ 0097 - Pg. 16 ¶ 0102, Pg. 20 ¶ 0131 [“autonomous vehicle could effectively therein utilise the various time-referenced perception outputs, as all having been mapped to the coordinate-frame-of-reference of the pre-determined physical space, and this could serve as a shared coordinate-frame. Herein the enablement becoming available also to the autonomous vehicle, of not only comprehensively locating and tracking the dynamic motion of all transient, obstacles within the context of the pre-determined physical space, but it also becomes possible to create various types of autonomous traffic coordination enablements in the context of that pre-determined physical space”, “some of these contextual tags would be semantic labels describing or labelling (as any form of classification scheme) classifying any of the detections having been encoded and represented through location coordinates within any of the perception outputs” and “two-dimensionally expressed, position-location coordinates, of each transient, static obstacle, being detected on any part of the drivable space or being detected on any part of the traversable space, within a given perception zone”]) a path optimization unit (Khawaja et al., Abstract, Fig. 20, Pg. 4 ¶ 0021 - 0022, Pg. 8 ¶ 0062 - 0064, Pg. 10 ¶ 0072 - 0073, Pg. 23 ¶ 0155 - Pg. 24 ¶ 0158, Pg. 24 ¶ 0162, Pg. 25 ¶ 0165 - 0168) configured to optimize a driving path for an autonomous vehicle based on the movement trajectory corresponding to the target object, (Khawaja et al., Abstract, Fig. 20, Pg. 1 ¶ 0001, Pg. 4 ¶ 0020 - 0023, Pg. 5 ¶ 0027 - 0030, Pg. 8 ¶ 0061 - 0064, Pg. 10 ¶ 0074, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0168 [“in the context of connected-autonomous vehicles approaching a ‘blind-corner’ from opposite sides could be directed to stop and wait till one of them has been permitted to pass through, and this could be similarly achieved through bringing into effect the same type of (virtual) blockade of an entry face of a perception zone established to have perception coverage upon a pre-determined physical space corresponding to the `blind-corner`”]) and the communication unit is further configured to transmit the optimized driving path for the autonomous vehicle to the autonomous vehicle. (Khawaja et al., Abstract, Fig. 20, Pg. 1 ¶ 0001, Pg. 5 ¶ 0020 - 0023, Pg. 5 ¶ 0027 - 0028, Pg. 8 ¶ 0062 - 0064, Pg. 10 ¶ 0073 - 0074, Pg. 13 ¶ 0090, Pg. 14 ¶ 0092 - 0093, Pg. 15 ¶ 0095, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0168) Khawaja et al. fail to disclose explicitly performing object detection and object tracking in the global image; a display unit configured to display the tracking result and the category of the target object in the global image; a movement trajectory prediction unit configured to predict a movement trajectory corresponding to the target object based on the tracking result and the category of the target object; adjusting a size of the global image to be consistent with a map corresponding to the port area; and superimposing the map on the global image based on common datum points, to obtain road points of the port area in the global image. Pertaining to analogous art, Du et al. disclose a central control system, (Du et al., Abstract, Figs. 1 - 3, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0019 and 0023 - 0026, Pg. 3 ¶ 0030 - 0032, Pg. 4 ¶ 0044, Pg. 7 ¶ 0066 - 0067) comprising: a communication unit (Du et al., Figs. 1 - 3, Pg. 1 ¶ 0005 - 0006, Pg. 2 ¶ 0019 and 0023, Pg. 2 ¶ 0026 - Pg. 3 ¶ 0031, Pg. 5 ¶ 0051, Pg. 6 ¶ 0060) configured to receive images captured by respective roadside cameras in a port area; (Du et al., Pg. 1 ¶ 0005 - 0007, Pg. 2 ¶ 0025, Pg. 5 ¶ 0050 - 0051, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061, Pg. 7 ¶ 0066 [“displaying data shared between vehicles is shown. The method is first operative to collect data 710 from onboard sensors such as cameras, LiDAR sensors and radar. The collected data may include a front view from a camera. The method is then operative to receive data from other sources 720, such as proximate vehicles or infrastructure” (emphasis added)]) an image processing unit (Du et al., Fig. 1, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0019 and 0024 - 0025, Pg. 3 ¶ 0030 - 0034, Pg. 5 ¶ 0050, Pg. 7 ¶ 0067) configured to perform coordinate conversion and stitching on the received images to obtain a global image; (Du et al., Figs. 5 & 8, Pg. 1 ¶ 0005 - 0007, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061) a road area determining unit (Du et al., Fig. 1, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0019 and 0024 - 0025, Pg. 3 ¶ 0030 - 0034, Pg. 5 ¶ 0050, Pg. 7 ¶ 0067) configured to determine a road area of the port area in the global image; (Du et al., Pg. 3 ¶ 0032 - Pg. 4 ¶ 0037, Pg. 6 ¶ 0057 [“freespace detection” and “classification of minor and major roads”]) a target detection and tracking unit (Du et al., Fig. 1, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0019 and 0024 - 0025, Pg. 3 ¶ 0030 - 0034, Pg. 5 ¶ 0050, Pg. 7 ¶ 0067) configured to perform object detection and object tracking on the road area to obtain a tracking result and a category of a target object; (Du et al., Fig. 5, Pg. 3 ¶ 0032 - Pg. 4 ¶ 0036, Pg. 4 ¶ 0039, 0042 - 0043 and 0045, Pg. 5 ¶ 0051, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0057) a display unit (Du et al., Abstract, Fig. 1, Pg. 1 ¶ 0005 - 0006, Pg. 2 ¶ 0059, Pg. 4 ¶ 0044, Pg. 5 ¶ 0054, Pg. 6 ¶ 0056 - 0058, Pg. 7 ¶ 0066) configured to display the tracking result and the category of the target object in the global image; (Du et al., Pg. 3 ¶ 0034 - Pg. 4 ¶ 0035, Pg. 4 ¶ 0044 - 0045, Pg. 5 ¶ 0050 - 0052, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 7 ¶ 0066) a movement trajectory prediction unit (Du et al., Figs. 1 - 3, Pg. 1 ¶ 0004, Pg. 2 ¶ 0019 and 0023 - 0026, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0042 - Pg. 5 ¶ 0047, Pg. 6 ¶ 0059 - 0062, Pg. 7 ¶ 0064 and 0067) configured to predict a movement trajectory corresponding to the target object based on the tracking result and the category of the target object; (Du et al., Pg. 3 ¶ 0032 - 0034, Pg. 4 ¶ 0036, 0038 - 0040 and 0042 - 0045, Pg. 5 ¶ 0051 - 0052) and a path optimization unit (Du et al., Figs. 1 - 3, Pg. 1 ¶ 0004, Pg. 2 ¶ 0019 and 0023 - 0026, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0042 - Pg. 5 ¶ 0047, Pg. 6 ¶ 0059 - 0062, Pg. 7 ¶ 0064 and 0067) configured to optimize a driving path for the autonomous vehicle based on the movement trajectory corresponding to the target object, (Du et al., Pg. 2 ¶ 0025, Pg. 4 ¶ 0042 - 0045, Pg. 5 ¶ 0051 - 0053 and 0055) and the communication unit is further configured to transmit the optimized driving path for an autonomous vehicle to the autonomous vehicle. (Du et al., Figs. 1 - 3, Pg. 2 ¶ 0025, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0042 - Pg. 5 ¶ 0047, Pg. 5 ¶ 0051 - 0052, Pg. 6 ¶ 0059 - Pg. 7 ¶ 0064, Pg. 7 ¶ 0066) Du et al. fail to disclose expressly performing object detection and object tracking in the global image and fail to disclose explicitly adjusting a size of the global image to be consistent with a map corresponding to the port area; and superimposing the map on the global image based on common datum points, to obtain road points of the port area in the global image. Pertaining to analogous art, Stojanovic et al. disclose performing coordinate conversion and stitching on the received images to obtain a global image of the port area; (Stojanovic et al., Figs. 1, 3A, 3B, 7 & 9A, Pg. 5 ¶ 0041, Pg. 6 ¶ 0047 -Pg. 7 ¶ 0048, Pg. 9 ¶ 0059, Pg. 10 ¶ 0065 - 0066, Pg. 15 ¶ 0089 and 0092, Pg. 16 ¶ 0094 - 0095, Pg. 19 ¶ 0113) determining a road area of the port area in the global image; (Stojanovic et al., Abstract, Figs. 1 - 3B, 6A - 7 & 9A - 9C, Pg. 4 ¶ 0035 - 0038, Pg. 5 ¶ 0041, Pg. 6 ¶ 0046, Pg. 12 ¶ 0075, Pg. 15 ¶ 0089, Pg. 16 ¶ 0094) performing object detection and object tracking on the road area in the global image to obtain a tracking result and a category of a target object; (Stojanovic et al., Abstract, Figs. 1 - 3B, Pg. 2 ¶ 0009 - 0010, Pg. 4 ¶ 0035 - 0038, Pg. 4 ¶ 0040 - Pg. 5 ¶ 0043, Pg. 6 ¶ 0046, Pg. 9 ¶ 0059 - 0060 and 0063 - 0064) and wherein the road area determination unit is further configured to: adjusting a size of the global image to be consistent with a map corresponding to the port area; (Stojanovic et al., Figs. 1, 3A, 6C - 8B & 10A, Pg. 2 ¶ 0009 - 0010, Pg. 3 ¶ 0034 - Pg. 4 ¶ 0037, Pg. 5 ¶ 0041 - 0042, Pg. 7 ¶ 0052 - Pg. 8 ¶ 0053, Pg. 13 ¶ 0079 - 0081, Pg. 17 ¶ 0101 - Pg. 18 ¶ 0105 [“When registered two images, at least one of the two images may be upsampled and/or downsampled such that the pixel resolution of the two images is at least similar. That is, the resolution of at least one of the two images may be updated such that the spatially-discretized regions depicted in the two images are of at least a similar spatial dimension” and “The spatial pixel resolution of at least one of the aerial-view semantic map 300 and the drive-time aerial-view semantic image 640 may have been upsampled and/or downsampled to enable the spatial alignment of the semantic-label encoding pixels of the aerial-view semantic map 300 and the drive-time aerial-view semantic image 640””]) superimposing the map on the global image based on common datum points, to obtain road points of the port area in the global image. (Stojanovic et al., Figs. 3A, 6C & 7, Pg. 2 ¶ 0009 - 0010, Pg. 3 ¶ 0034 - Pg. 4 ¶ 0035, Pg. 4 ¶ 0037, Pg. 4 ¶ 0040 - Pg. 5 ¶ 0042, Pg. 7 ¶ 0052 - Pg. 8 ¶ 0053, Pg. 13 ¶ 0079 - 0081, Pg. 17 ¶ 0101 - Pg. 18 ¶ 0105 [“The absolute position of the vehicle, with respect to the surface, is determined via the spatial correspondence between absolute positions of the objects and the relative positions of the objects. That is, the vehicle (or other object) is precisely and accurately localized via an image registration of a semantic map and drive-time semantic images”, “the terms ‘image registration’ and ‘registration’ are used synonymously to refer any method and/or technique of spatially aligning at least two images... When registering the first image and the second image, corresponding features (within the portion of the surface's region) imaged in the first image are spatially aligned with corresponding features (within the portion of the surface's region) imaged in the second image. That is, the features of the first image are spatially correlated with the corresponding features of the second image. As such, the second image may be aligned and/or positioned to overlay at least a position of the first image. Alternatively, the second image [sic] may be aligned and/or positioned to overlay at least a position of the second image. The correlations and/or alignments may be performed via various analysis of the pixel values of the two images”, “these embodiments are described in the context of localizing a vehicle. However, it should be understood that other embodiments are not so limited, and other objects may be localized via these and other embodiments. One such embodiment includes a method for localizing a vehicle on a surface of an environment that includes an object that is separate from the vehicle. For example, the object may be a tangible object, such as but not limited to a drivable surface (e.g., a road), a non-drivable surface (e.g., a sidewalk), a tree, a lane divider, a building, or the like” and “An image registration of the 2D aerial-view semantic map and the 2D aerial-view semantic image is generated. The spatial correspondence between the absolute position of the object and the relative position of the object is determined based on the generated image registration.”]) Khawaja et al. and Du et al. are combinable because they are both directed towards controlling and coordinating autonomous vehicles with the aid of image processing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Khawaja et al. with the teachings of Du et al. This modification would have been prompted in order to enhance the base device of Khawaja et al. with the well-known and applicable techniques Du et al. applied to a comparable device. Displaying the tracking result and the category of the target object in the global image, as taught by Du et al., would enhance the base device of Khawaja et al. by allowing for a user to access and review the tracking results in an easy and intuitive manner so as to ensure that the base device of Khawaja et al. is performing accurately and that the autonomous vehicles are safely traversing the environment so that preventive override operations of the autonomous vehicles can be taken by the user if needed, as taught and suggested by Du et al., see at least page 3 paragraph 0031, page 4 paragraph 0044 - page 5 paragraph 0046, page 5 paragraph 0054 - page 6 paragraph 0058 and page 7 paragraph 0066 of Du et al. Furthermore, predicting a movement trajectory corresponding to the target object based on the tracking result and category of the target object, as taught by Du et al., would enhance the base device of Khawaja et al. by improving its ability to safely coordinate and control the flow of autonomous vehicles through an environment by allowing for movement trajectories of detected objects to be predicted and evaluated in relation to the driving paths of the autonomous vehicles so as to help ensure that the autonomous vehicles do not collide with any of the detected objects. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the tracking result and the category of the target object would be displayed in the global image so as to ensure that the base device of Khawaja et al. is performing accurately and that the autonomous vehicles are safely traversing the environment and in that movement trajectories of target objects would be predicted based on their tracking result and category so as to help ensure that the autonomous vehicles do not collide with any of the target objects while traversing the environment and thus enhance the ability of the base device to safely coordinate and control the flow of the autonomous vehicles. In addition, Khawaja et al. in view of Du et al. and Stojanovic et al. are combinable because they are all directed towards performing object detection and recognition on captured images and utilizing the object detection and recognition results to aid in the control and navigation of autonomous vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Khawaja et al. in view of Du et al. with the teachings of Stojanovic et al. This modification would have been prompted in order to substitute the process of performing object detection and tracking on received images of Khawaja et al. in view of Du et al. for the process of performing object detection and tracking in a global image of Stojanovic et al. The process of performing object detection and tracking in a global image of Stojanovic et al. could be substituted in place of the process of performing object detection and tracking on received images of Khawaja et al. in view of Du et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination object detection and tracking would be performed with respect to the global image. Furthermore, this modification would have been prompted in order to substitute the road determination process of Khawaja et al. and/or Du et al. for the road area detection process of Stojanovic et al. The road area detection process of Stojanovic et al. could be substituted in place of the road determination process of Khawaja et al. and/or Du et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination semantic segmentation and aerial map to global image registration would be carried out to determine the road area of the port area in the global image. Moreover, this modification would have been prompted by the teachings and suggestions of Khawaja et al. that various types of maps may be utilized to additionally provide an indication of the road edges, the curbs, lane markings and the location of traffic signals etc. within the autonomous vehicle's operating environment and that such knowledge provides a type of a redundancy to the autonomous vehicle's own on-board vision-perception sensors, see at least page 2 paragraphs 0009 - 0012 of Khawaja et al. Additionally, this modification would have been prompted by the teachings and suggestions of Du et al. to utilize image classification and segmentation to perform freespace detection, see at least page 3 paragraph 0034 of Du et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that object detection and tracking would be performed with respect to the global image to obtain the tracking result and the category of the target object and in that semantic segmentation and aerial map to global image registration would be carried out to determine the road area of the port area in the global image. Therefore, it would have been obvious to combine Khawaja et al. with Du et al. and Stojanovic et al. to obtain the invention as specified in claim 14.

-	With regards to claim 15, Khawaja et al. in view of Du et al. in view of Stojanovic et al. disclose the central control system of claim 14, wherein the image processing unit is configured to: determine images with a same capturing time among the received images as a group of images; (Khawaja et al., Pg. 4 ¶ 0020, Pg. 5 ¶ 0037 - Pg. 6 ¶ 0038, Pg. 7 ¶ 0049, Pg. 9 ¶ 0070, Pg. 10 ¶ 0074 - 0075, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 14 ¶ 0091 - 0092, Pg. 22 ¶ 0147, Pg. 23 ¶ 0152, Pg. 24 ¶ 0160 and 0162 [“utilize the various time-reference perception outputs” and “the perception feeds of these could be fused or stitched”]) perform coordinate conversion on each image in the group of images to obtain a group of bird’s-eye-view images; (Khawaja et al., Figs. 17 - 19, Pg. 3 ¶ 0017 - Pg. 4 ¶ 0020, Pg. 6 ¶ 0038 - 0039 and 0041 - 0042, Pg. 8 ¶ 0060 - 0062, Pg. 10 ¶ 0074 - 0075, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 13 ¶ 0086, Pg. 15 ¶ 0099 - Pg. 16 ¶ 0101, Pg. 22 ¶ 0147, Pg. 24 ¶ 0160 [“mapping the location coordinates, from the coordinate-frame-of-reference of the vision-perception sensors to the coordinate-frame-of-reference of the pre-determined physical space”, “using any number of multiple vision-perception sensors, therein, all location coordinates relating to the perception outputs from the various vision-perception sensors, covering various, different parts of the pre-determined physical space, can be aggregately mapped onto the context of the pre-determined physical space”, “using multiple vision-perception sensors (each with different fields of view of the perception-coverage region), their perception outputs could be fused to obtain very robust perception in relation to the perception-coverage region such that no occlusion-of-view may be applying to the whole of the perception-coverage region when viewed from any perspective angle” and “only a two-dimensional representation of only the ground surface portions, such as 1030, 1070 and 1060, of a perception zone, may be needed to be represented”]) and stitch the group of bird’s-eye-view images in a predetermined stitching order to obtain the global image, (Khawaja et al., Figs. 17 - 19, Pg. 4 ¶ 0020, Pg. 8 ¶ 0060 - 0064, Pg. 9 ¶ 0070, Pg. 10 ¶ 0074 - 0075, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 13 ¶ 0086, Pg. 15 ¶ 0099, Pg. 22 ¶ 0147 - Pg. 23 ¶ 0152) the predetermined stitching order being derived from a spatial position relationship among the respective roadside cameras. (Khawaja et al., Figs. 17 - 19, Pg. 4 ¶ 0020, Pg. 8 ¶ 0060 - 0062, Pg. 9 ¶ 0070, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 13 ¶ 0086, Pg. 22 ¶ 0147 - Pg. 23 ¶ 0152) In addition, analogous art Du et al. disclose wherein the image processing unit is configured to: perform coordinate conversion on each image in the group of images to obtain a group of bird’s-eye-view images; (Du et al., Pg. 1 ¶ 0005 - 0007, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061) and stitch the group of bird’s-eye-view images in a predetermined stitching order to obtain the global image, the predetermined stitching order being derived from a spatial position relationship among the respective roadside cameras. (Du et al., Pg. 1 ¶ 0005 - 0007, Pg. 3 ¶ 0033, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061) Additionally, analogous art Stojanovic et al. disclose performing coordinate conversion on each image in the group of images to obtain a group of bird’s-eye-view images; (Stojanovic et al., Figs. 1 & 9A - 9C, Pg. 5 ¶ 0041, Pg. 6 ¶ 0047, Pg. 9 ¶ 0059, Pg. 10 ¶ 0065 - 0066, Pg. 15 ¶ 0089 - 0090, Pg. 15 ¶ 0092 - Pg. 16 ¶ 0095, Pg. 19 ¶ 0113) and stitching the group of bird’s-eye-view images in a predetermined stitching order to obtain the global image, the predetermined stitching order being derived from a spatial position relationship among the respective roadside cameras. (Stojanovic et al., Figs. 9A - 9C, Pg. 6 ¶ 0047 - Pg. 7 ¶ 0048, Pg. 9 ¶ 0059, Pg. 15 ¶ 0089 - 0090, Pg. 15 ¶ 0092 - Pg. 16 ¶ 0095, Pg. 19 ¶ 0113)

-	With regards to claim 16, Khawaja et al. in view of Du et al. in view of Stojanovic et al. disclose the central control system of claim 14. Khawaja et al. fail to disclose explicitly wherein the road area determination unit is configured to: perform semantic segmentation on the global image using a predetermined semantic segmentation algorithm to obtain the road area in the global image. Pertaining to analogous art, Stojanovic et al. disclose wherein the road area determination unit is configured to: perform semantic segmentation on the global image using a predetermined semantic segmentation algorithm to obtain the road area in the global image. (Stojanovic et al., Abstract, Figs. 1 - 3B, 6A - 7 & 9A - 9C, Pg. 4 ¶ 0035 - 0038, Pg. 5 ¶ 0041, Pg. 6 ¶ 0046, Pg. 12 ¶ 0075, Pg. 15 ¶ 0089, Pg. 16 ¶ 0094) 

-	With regards to claim 18, Khawaja et al. in view of Du et al. in view of Stojanovic et al. disclose the central control system of claim 14, wherein the target object comprises a plurality of target objects, (Khawaja et al., Abstract, Figs. 4, 10, 12, 18 & 20, Pg. 1 ¶ 0001, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0030 - 0035, Pg. 8 ¶ 0061 - 0063, Pg. 15 ¶ 0097 - Pg. 16 ¶ 0101, Pg. 19 ¶ 0127 - 0128, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160) the autonomous vehicle comprises a plurality of autonomous vehicles, (Khawaja et al., Abstract, Figs. 4, 10, 12, 18 & 20, Pg. 1 ¶ 0001, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0028 - 0030, Pg. 8 ¶ 0061 - 0063, Pg. 14 ¶ 0092 - 0093, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0166) and the path optimization unit is configured to: for each autonomous vehicle of the plurality of autonomous vehicles: compare an estimated driving trajectory corresponding to the autonomous vehicle with the movement trajectory corresponding to each target object of the plurality of target objects; (Khawaja et al., Fig. 20, Pg. 1 ¶ 0001, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0028 - 0030, Pg. 8 ¶ 0061 - 0063, Pg. 10 ¶ 0073, Pg. 14 ¶ 0092 - 0093, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0168 [“ 9032 and 9052 may be two connected-autonomous vehicles of different types, and as shown 9032 and 9052 may be approaching 515 from different directions”, “based on the geolocation-location coordinates of 9032 and 9052, being received by 1011 from 9032 and 9052, and also accounting for any free-space within 515 as being determined by 1010.515.1, it may be determined, that an entry face of 515 may be declared as being (virtually) blocked for 9032, to first enable 9052 to enter and pass through 515” and “in the context of connected-autonomous vehicles approaching a ‘blind-corner’ from opposite sides could be directed to stop and wait till one of them has been permitted to pass through, and this could be similarly achieved through bringing into effect the same type of (virtual) blockade of an entry face of a perception zone established to have perception coverage upon a pre-determined physical space corresponding to the `blind-corner`”]) and optimize a driving path for the autonomous vehicle in response to the estimated driving trajectory overlapping the movement trajectory corresponding to at least one target object, such that the optimized driving path does not overlap the movement trajectory corresponding to any target object; (Khawaja et al., Abstract, Fig. 20, Pg. 4 ¶ 0020 - 0022, Pg. 8 ¶ 0061 - 0063, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0168) wherein the driving path for the autonomous vehicle is not optimized when the estimated driving trajectory does not overlap the movement trajectory corresponding to any target object. (Khawaja et al., Pg. 4 ¶ 0021 - 0023, Pg. 8 ¶ 0061 - 0063, Pg. 10 ¶ 0073 - 0074, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0158, Pg. 25 ¶ 0164 - 0168 [“with knowledge therein, of the position-location coordinates describing the occupancy positions of 1031.7 and of 1032.4, any of the various potential entry points such as; 9.1, 9.2, 9.3, 9.4 and 9.5, could be declared as being viable and/or un-viable entry points, for the purpose of entering into or for the purpose of traversing through any section or any portion of the any free-space” and “for example; 9.3, 9.4 and 9.5 may be declared as viable entry points at 01.514, for entry, into 514.3, at a particular instance of time that is some seconds or some milliseconds (as may be determined), after, the end of the circumscribed duration of the given particular window of time that is being referenced in relation to FIG. 18”]) Khawaja et al. fail to disclose expressly an estimated driving trajectory corresponding to the autonomous vehicle transmitted from the autonomous vehicle. In addition, Khawaja et al. fail to disclose explicitly movement trajectories based on the tracking result and the category of each target object. Pertaining to analogous art, Du et al. disclose wherein the target object comprises a plurality of target objects, (Du et al., Figs. 3, 5 & 8, Pg. 3 ¶ 0032 - 0034, Pg. 4 ¶ 0036, 0042 - 0045, Pg. 5 ¶ 0055 - Pg. 6 ¶ 0056, Pg. 6 ¶ 0060 - 0062) the autonomous vehicle comprises a plurality of autonomous vehicles, (Du et al., Figs. 3, 5 & 8, Pg. 5 ¶ 0051 - 0052, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0056, Pg. 6 ¶ 0058 - 0062) and the path optimization unit is configured to: for each autonomous vehicle of the plurality of autonomous vehicles: compare an estimated driving trajectory corresponding to the autonomous vehicle transmitted from the autonomous vehicle with the movement trajectory corresponding to each target object of the plurality of target objects; (Du et al., Figs. 1 - 3, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0042 - Pg. 5 ¶ 0046, Pg. 5 ¶ 0051 - 0052, Pg. 6 ¶ 0060 - 0061, Pg. 7 ¶ 0063 - 0064) and optimize a driving path for the autonomous vehicle in response to the estimated driving trajectory overlapping the movement trajectory corresponding to at least one target object, such that the optimized driving path does not overlap the movement trajectory corresponding to any target object; (Du et al., Pg. 4 ¶ 0042 - 0045, Pg. 6 ¶ 0059 - 0061, Pg. 7 ¶ 0063 - 0064) wherein the driving path for the autonomous vehicle is not optimized when the estimated driving trajectory does not overlap the movement trajectory corresponding to any target object. (Du et al., Pg. 4 ¶ 0042 - 0045, Pg. 6 ¶ 0059 - 0061, Pg. 7 ¶ 0063 - 0064) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Khawaja et al. in view of Du et al. in view of Stojanovic et al. with additional teachings of Du et al. This modification would have been prompted in order to enhance the combined base device of Khawaja et al. in view of Du et al. in view of Stojanovic et al. with the well-known and applicable technique Du et al. applied to a comparable device. Obtaining and comparing an estimated driving trajectory transmitted from an autonomous vehicle with movement trajectories of target objects, as taught by Du et al., would enhance the combined base device by allowing for path optimization tasks of multiple autonomous vehicles to be carried out accurately and efficiently at high-computational speed at a centralized location so as to reduce redundant computations and improve traffic flow coordination between the multiple autonomous vehicles since the centralized location would have access to each of their intended driving paths. Furthermore, this modification would have been prompted by the teachings and suggestions of Khawaja et al. to offload any of their systems tasks to an infrastructure-deployed, perception-based, intelligent transport system and that a central server could be utilized to aggregate data from multiple vehicles and regulate their flow through the environment, see at least page 4 paragraphs 0021 - 0022, page 8 paragraphs 0063 - 0064, page 24 paragraph 0162 and page 25 paragraphs 0166 - 0168 of Khawaja et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the combined base device would receive and evaluate estimated driving trajectories transmitted from autonomous vehicles with movement trajectories of target objects so as to improve traffic flow coordination between the multiple autonomous vehicles by enabling path optimization tasks of the multiple autonomous vehicles to be carried out with respect to each other at a centralized location. Therefore, it would have been obvious to combine Khawaja et al. in view of Du et al. in view of Stojanovic et al. with additional teachings of Du et al. to obtain the invention as specified in claim18. 

-	With regards to claim 19, Khawaja et al. disclose a central control system, (Khawaja et al., Abstract, Fig. 20, Pg. 1 ¶ 0001, Pg. 4 ¶ 0021 - 0021, Pg. 8 ¶ 0063 - 0064, Pg. 9 ¶ 0070, Pg. 10 ¶ 0072 - 0073, Pg. 13 ¶ 0090, Pg. 24 ¶ 0162, Pg. 25 ¶ 0166 - 0168) comprising a processor and at least one memory containing at least one machine executable instruction, (Khawaja et al., Fig. 20, Pg. 4 ¶ 0022, Pg. 5 ¶ 0028 - 0029 and 0037, Pg. 8 ¶ 0064, Pg. 9 ¶ 0070, Pg. 10 ¶ 0072 - 0075, Pg. 24 ¶ 0162, Pg. 25 ¶ 0166 and 0168) the processor being operative to execute the at least one machine executable instruction (Khawaja et al., Fig. 20, Pg. 4 ¶ 0022, Pg. 5 ¶ 0028 - 0029 and 0037, Pg. 8 ¶ 0064, Pg. 9 ¶ 0070, Pg. 10 ¶ 0072 - 0075, Pg. 24 ¶ 0162, Pg. 25 ¶ 0166 and 0168) to: receive images captured by respective roadside cameras in a port area; (Khawaja et al., Pg. 3 ¶ 0017, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0037 - Pg. 6 ¶ 0038, Pg. 7 ¶ 0049, Pg. 9 ¶ 0070, Pg. 10 ¶ 0072 - 0074, Pg. 11 ¶ 0079, Pg. 13 ¶ 0090 - Pg. 14 ¶ 0091) perform coordinate conversion and stitching on the received images to obtain a global image of the port area; (Khawaja et al., Figs. 10, 15 & 17 - 19, Pg. 3 ¶ 0017 - Pg. 4 ¶ 0020, Pg. 6 ¶ 0038 - 0039 and 0042, Pg. 8 ¶ 0060 - 0062, Pg. 9 ¶ 0070, Pg. 10 ¶ 0074 - 0075, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 13 ¶ 0086, Pg. 15 ¶ 0099 - Pg. 16 ¶ 0100, Pg. 22 ¶ 0147, Pg. 24 ¶ 0160) determine a road area of the port area in the global image; (Khawaja et al., Abstract, Pg. 5 ¶ 0036, Pg. 14 ¶ 0091 - 0092, Pg. 17 ¶ 0107 - 0111 [“Free-space: This term refers to any portion of a physical space, which does not contain an obstacle within in it or upon it, and within such a portion, being the free-space, any vehicle could operate” and “the free-space would be detected directly as would be apparent to one skilled in the art that free-space could be detected through various perception algorithms”]) perform object detection and object tracking on the road area to obtain a tracking result and a category of a target object; (Khawaja et al., Figs. 10 - 12 & 18 - 20, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0030 - 0037, Pg. 9 ¶ 0070, Pg. 12 ¶ 0082, Pg. 14 ¶ 0092, Pg. 15 ¶ 0097 - Pg. 16 ¶ 0102, Pg. 20 ¶ 0131 [“autonomous vehicle could effectively therein utilise the various time-referenced perception outputs, as all having been mapped to the coordinate-frame-of-reference of the pre-determined physical space, and this could serve as a shared coordinate-frame. Herein the enablement becoming available also to the autonomous vehicle, of not only comprehensively locating and tracking the dynamic motion of all transient, obstacles within the context of the pre-determined physical space, but it also becomes possible to create various types of autonomous traffic coordination enablements in the context of that pre-determined physical space”, “some of these contextual tags would be semantic labels describing or labelling (as any form of classification scheme) classifying any of the detections having been encoded and represented through location coordinates within any of the perception outputs” and “two-dimensionally expressed, position-location coordinates, of each transient, static obstacle, being detected on any part of the drivable space or being detected on any part of the traversable space, within a given perception zone”]) optimize a driving path for an autonomous vehicle based on the movement trajectory corresponding to the target object; (Khawaja et al., Abstract, Fig. 20, Pg. 1 ¶ 0001, Pg. 4 ¶ 0020 - 0023, Pg. 5 ¶ 0027 - 0030, Pg. 8 ¶ 0061 - 0064, Pg. 10 ¶ 0074, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0168 [“in the context of connected-autonomous vehicles approaching a ‘blind-corner’ from opposite sides could be directed to stop and wait till one of them has been permitted to pass through, and this could be similarly achieved through bringing into effect the same type of (virtual) blockade of an entry face of a perception zone established to have perception coverage upon a pre-determined physical space corresponding to the `blind-corner`”]) and transmit the optimized driving path to the autonomous vehicle. (Khawaja et al., Abstract, Fig. 20, Pg. 1 ¶ 0001, Pg. 5 ¶ 0020 - 0023, Pg. 5 ¶ 0027 - 0028, Pg. 8 ¶ 0062 - 0064, Pg. 10 ¶ 0073 - 0074, Pg. 13 ¶ 0090, Pg. 14 ¶ 0092 - 0093, Pg. 15 ¶ 0095, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0168) Khawaja et al. fail to disclose explicitly performing object detection and object tracking in the global image; displaying the tracking result and the category of the target object in the global image; and predicting a movement trajectory corresponding to the target object based on the tracking result and the category of the target object. Pertaining to analogous art, Du et al. disclose a central control system, (Du et al., Abstract, Figs. 1 - 3, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0019 and 0023 - 0026, Pg. 3 ¶ 0030 - 0032, Pg. 4 ¶ 0044, Pg. 7 ¶ 0066 - 0067) comprising a processor and at least one memory containing at least one machine executable instruction, (Du et al., Fig. 1, Pg. 2 ¶ 0024 - 0025, Pg. 7 ¶ 0067) the processor being operative to execute the at least one machine executable instruction (Du et al., Fig. 1, Pg. 2 ¶ 0024 - 0025, Pg. 7 ¶ 0067) to: receive images captured by respective roadside cameras in a port area; (Du et al., Pg. 1 ¶ 0005 - 0007, Pg. 2 ¶ 0025, Pg. 5 ¶ 0050 - 0051, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061, Pg. 7 ¶ 0066 [“displaying data shared between vehicles is shown. The method is first operative to collect data 710 from onboard sensors such as cameras, LiDAR sensors and radar. The collected data may include a front view from a camera. The method is then operative to receive data from other sources 720, such as proximate vehicles or infrastructure” (emphasis added)]) perform coordinate conversion and stitching on the received images to obtain a global image of the port area; (Du et al., Figs. 5 & 8, Pg. 1 ¶ 0005 - 0007, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061) determine a road area of the port area in the global image; (Du et al., Pg. 3 ¶ 0032 - Pg. 4 ¶ 0037, Pg. 6 ¶ 0057 [“freespace detection” and “classification of minor and major roads”]) perform object detection and object tracking on the road area to obtain a tracking result and a category of a target object; (Du et al., Fig. 5, Pg. 3 ¶ 0032 - Pg. 4 ¶ 0036, Pg. 4 ¶ 0039, 0042 - 0043 and 0045, Pg. 5 ¶ 0051, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0057) display the tracking result and the category of the target object in the global image; (Du et al., Pg. 3 ¶ 0034 - Pg. 4 ¶ 0035, Pg. 4 ¶ 0044 - 0045, Pg. 5 ¶ 0050 - 0052, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 7 ¶ 0066) predicting a movement trajectory corresponding to the target object based on the tracking result and the category of the target object; (Du et al., Pg. 3 ¶ 0032 - 0034, Pg. 4 ¶ 0036, 0038 - 0040 and 0042 - 0045, Pg. 5 ¶ 0051 - 0052) optimizing a driving path for an autonomous vehicle based on the movement trajectory corresponding to the target object; (Du et al., Pg. 2 ¶ 0025, Pg. 4 ¶ 0042 - 0045, Pg. 5 ¶ 0051 - 0053 and 0055) and transmitting the optimized driving path to the autonomous vehicle. (Du et al., Figs. 1 - 3, Pg. 2 ¶ 0025, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0042 - Pg. 5 ¶ 0047, Pg. 5 ¶ 0051 - 0052, Pg. 6 ¶ 0059 - Pg. 7 ¶ 0064, Pg. 7 ¶ 0066) Du et al. fail to disclose expressly performing object detection and object tracking in the global image. Pertaining to analogous art, Stojanovic et al. disclose performing coordinate conversion and stitching on the received images to obtain a global image; (Stojanovic et al., Figs. 1, 3A, 3B, 7 & 9A, Pg. 5 ¶ 0041, Pg. 6 ¶ 0047 -Pg. 7 ¶ 0048, Pg. 9 ¶ 0059, Pg. 10 ¶ 0065 - 0066, Pg. 15 ¶ 0089 and 0092, Pg. 16 ¶ 0094 - 0095, Pg. 19 ¶ 0113) determining a road area of the port area in the global image; (Stojanovic et al., Abstract, Figs. 1 - 3B, 6A - 7 & 9A - 9C, Pg. 4 ¶ 0035 - 0038, Pg. 5 ¶ 0041, Pg. 6 ¶ 0046, Pg. 12 ¶ 0075, Pg. 15 ¶ 0089, Pg. 16 ¶ 0094) and performing object detection and object tracking on the road area in the global image to obtain a tracking result and a category of a target object. (Stojanovic et al., Abstract, Figs. 1 - 3B, Pg. 2 ¶ 0009 - 0010, Pg. 4 ¶ 0035 - 0038, Pg. 4 ¶ 0040 - Pg. 5 ¶ 0043, Pg. 6 ¶ 0046, Pg. 9 ¶ 0059 - 0060 and 0063 - 0064) Khawaja et al. and Du et al. are combinable because they are both directed towards controlling and coordinating autonomous vehicles with the aid of image processing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Khawaja et al. with the teachings of Du et al. This modification would have been prompted in order to enhance the base device of Khawaja et al. with the well-known and applicable techniques Du et al. applied to a comparable device. Displaying the tracking result and the category of the target object in the global image, as taught by Du et al., would enhance the base device of Khawaja et al. by allowing for a user to access and review the tracking results in an easy and intuitive manner so as to ensure that the base device of Khawaja et al. is performing accurately and that the autonomous vehicles are safely traversing the environment so that preventive override operations of the autonomous vehicles can be taken by the user if needed, as taught and suggested by Du et al., see at least page 3 paragraph 0031, page 4 paragraph 0044 - page 5 paragraph 0046, page 5 paragraph 0054 - page 6 paragraph 0058 and page 7 paragraph 0066 of Du et al. Furthermore, predicting a movement trajectory corresponding to the target object based on the tracking result and category of the target object, as taught by Du et al., would enhance the base device of Khawaja et al. by improving its ability to safely coordinate and control the flow of autonomous vehicles through an environment by allowing for movement trajectories of detected objects to be predicted and evaluated in relation to the driving paths of the autonomous vehicles so as to help ensure that the autonomous vehicles do not collide with any of the detected objects. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the tracking result and the category of the target object would be displayed in the global image so as to ensure that the base device of Khawaja et al. is performing accurately and that the autonomous vehicles are safely traversing the environment and in that movement trajectories of target objects would be predicted based on their tracking result and category so as to help ensure that the autonomous vehicles do not collide with any of the target objects while traversing the environment and thus enhance the ability of the base device to safely coordinate and control the flow of the autonomous vehicles. In addition, Khawaja et al. in view of Du et al. and Stojanovic et al. are combinable because they are all directed towards performing object detection and recognition on captured images and utilizing the object detection and recognition results to aid in the control and navigation of autonomous vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Khawaja et al. in view of Du et al. with the teachings of Stojanovic et al. This modification would have been prompted in order to substitute the process of performing object detection and tracking on received images of Khawaja et al. in view of Du et al. for the process of performing object detection and tracking in a global image of Stojanovic et al. The process of performing object detection and tracking in a global image of Stojanovic et al. could be substituted in place of the process of performing object detection and tracking on received images of Khawaja et al. in view of Du et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination object detection and tracking would be performed with respect to the global image. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that object detection and tracking would be performed with respect to the global image to obtain the tracking result and the category of the target object. Therefore, it would have been obvious to combine Khawaja et al. with Du et al. and Stojanovic et al. to obtain the invention as specified in claim 19. 

-	With regards to claim 20, Khawaja et al. in view of Du et al. in view of Stojanovic et al. disclose the central control system of claim 19, wherein the processor being operative to execute the at least one machine executable instruction to: determine images with a same capturing time among the received images as a group of images; (Khawaja et al., Pg. 4 ¶ 0020, Pg. 5 ¶ 0037 - Pg. 6 ¶ 0038, Pg. 7 ¶ 0049, Pg. 9 ¶ 0070, Pg. 10 ¶ 0074 - 0075, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 14 ¶ 0091 - 0092, Pg. 22 ¶ 0147, Pg. 23 ¶ 0152, Pg. 24 ¶ 0160 and 0162 [“utilize the various time-reference perception outputs” and “the perception feeds of these could be fused or stitched”]) perform coordinate conversion on each image in the group of images to obtain a group of bird’s-eye-view images; (Khawaja et al., Figs. 17 - 19, Pg. 3 ¶ 0017 - Pg. 4 ¶ 0020, Pg. 6 ¶ 0038 - 0039 and 0041 - 0042, Pg. 8 ¶ 0060 - 0062, Pg. 10 ¶ 0074 - 0075, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 13 ¶ 0086, Pg. 15 ¶ 0099 - Pg. 16 ¶ 0101, Pg. 22 ¶ 0147, Pg. 24 ¶ 0160 [“mapping the location coordinates, from the coordinate-frame-of-reference of the vision-perception sensors to the coordinate-frame-of-reference of the pre-determined physical space”, “using any number of multiple vision-perception sensors, therein, all location coordinates relating to the perception outputs from the various vision-perception sensors, covering various, different parts of the pre-determined physical space, can be aggregately mapped onto the context of the pre-determined physical space”, “using multiple vision-perception sensors (each with different fields of view of the perception-coverage region), their perception outputs could be fused to obtain very robust perception in relation to the perception-coverage region such that no occlusion-of-view may be applying to the whole of the perception-coverage region when viewed from any perspective angle” and “only a two-dimensional representation of only the ground surface portions, such as 1030, 1070 and 1060, of a perception zone, may be needed to be represented”]) and stitch the group of bird’s-eye-view images in a predetermined stitching order to obtain the global image, (Khawaja et al., Figs. 17 - 19, Pg. 4 ¶ 0020, Pg. 8 ¶ 0060 - 0064, Pg. 9 ¶ 0070, Pg. 10 ¶ 0074 - 0075, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 13 ¶ 0086, Pg. 15 ¶ 0099, Pg. 22 ¶ 0147 - Pg. 23 ¶ 0152) the predetermined stitching order being derived from a spatial position relationship among the respective roadside cameras. (Khawaja et al., Figs. 17 - 19, Pg. 4 ¶ 0020, Pg. 8 ¶ 0060 - 0062, Pg. 9 ¶ 0070, Pg. 11 ¶ 0079, Pg. 12 ¶ 0082, Pg. 13 ¶ 0086, Pg. 22 ¶ 0147 - Pg. 23 ¶ 0152) In addition, analogous art Du et al. disclose wherein the processor being operative to execute the at least one machine executable instruction to: perform coordinate conversion on each image in the group of images to obtain a group of bird’s-eye-view images; (Du et al., Pg. 1 ¶ 0005 - 0007, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061) and stitch the group of bird’s-eye-view images in a predetermined stitching order to obtain the global image, the predetermined stitching order being derived from a spatial position relationship among the respective roadside cameras. (Du et al., Pg. 1 ¶ 0005 - 0007, Pg. 3 ¶ 0033, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0058, Pg. 6 ¶ 0061) Additionally, analogous art Stojanovic et al. disclose performing coordinate conversion on each image in the group of images to obtain a group of bird’s-eye-view images; (Stojanovic et al., Figs. 1 & 9A - 9C, Pg. 5 ¶ 0041, Pg. 6 ¶ 0047, Pg. 9 ¶ 0059, Pg. 10 ¶ 0065 - 0066, Pg. 15 ¶ 0089 - 0090, Pg. 15 ¶ 0092 - Pg. 16 ¶ 0095, Pg. 19 ¶ 0113) and stitching the group of bird’s-eye-view images in a predetermined stitching order to obtain the global image, the predetermined stitching order being derived from a spatial position relationship among the respective roadside cameras. (Stojanovic et al., Figs. 9A - 9C, Pg. 6 ¶ 0047 - Pg. 7 ¶ 0048, Pg. 9 ¶ 0059, Pg. 15 ¶ 0089 - 0090, Pg. 15 ¶ 0092 - Pg. 16 ¶ 0095, Pg. 19 ¶ 0113) 

-	With regards to claim 21, Khawaja et al. in view of Du et al. in view of Stojanovic et al. disclose the central control system of claim 19. Khawaja et al. fail to disclose explicitly wherein the processor being operative to execute the at least one machine executable instruction to: perform semantic segmentation on the global image using a predetermined semantic segmentation algorithm to obtain the road area in the global image. Pertaining to analogous art, Stojanovic et al. disclose wherein the processor being operative to execute the at least one machine executable instruction to: perform semantic segmentation on the global image using a predetermined semantic segmentation algorithm to obtain the road area in the global image. (Stojanovic et al., Abstract, Figs. 1 - 3B, 6A - 7 & 9A - 9C, Pg. 4 ¶ 0035 - 0038, Pg. 5 ¶ 0041, Pg. 6 ¶ 0046, Pg. 12 ¶ 0075, Pg. 15 ¶ 0089, Pg. 16 ¶ 0094) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Khawaja et al. in view of Du et al. in view of Stojanovic et al. with additional teachings of Stojanovic et al. This modification would have been prompted in order to substitute the road determination process of Khawaja et al. and/or Du et al. for the semantic segmentation road area detection process of Stojanovic et al. The semantic segmentation road area detection process of Stojanovic et al. could be substituted in place of the road determination process of Khawaja et al. and/or Du et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination a semantic segmentation technique would be carried out on the global image to detect the road area in the global image. Furthermore, this modification would have been prompted by the teachings and suggestions of Du et al. to utilize image classification and segmentation to perform freespace detection, see at least page 3 paragraph 0034 of Du et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the road area in the global image would be detected by performing semantic segmentation on the global image using a predetermined semantic segmentation algorithm. Therefore, it would have been obvious to combine Khawaja et al. in view of Du et al. in view of Stojanovic et al. with additional teachings of Stojanovic et al. to obtain the invention as specified in claim 21. 

-	With regards to claim 23, Khawaja et al. in view of Du et al. in view of Stojanovic et al. disclose the central control system of claim 19, wherein the target object comprises a plurality of target objects, (Khawaja et al., Abstract, Figs. 4, 10, 12, 18 & 20, Pg. 1 ¶ 0001, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0030 - 0035, Pg. 8 ¶ 0061 - 0063, Pg. 15 ¶ 0097 - Pg. 16 ¶ 0101, Pg. 19 ¶ 0127 - 0128, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160) the autonomous vehicle comprises a plurality of autonomous vehicles, (Khawaja et al., Abstract, Figs. 4, 10, 12, 18 & 20, Pg. 1 ¶ 0001, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0028 - 0030, Pg. 8 ¶ 0061 - 0063, Pg. 14 ¶ 0092 - 0093, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0166) and the processor being operative to execute the at least one machine executable instruction to: for each autonomous vehicle of the plurality of autonomous vehicles: compare an estimated driving trajectory corresponding to the autonomous vehicle with the movement trajectory corresponding to each target object of the plurality of target objects; (Khawaja et al., Fig. 20, Pg. 1 ¶ 0001, Pg. 4 ¶ 0020 - 0022, Pg. 5 ¶ 0028 - 0030, Pg. 8 ¶ 0061 - 0063, Pg. 10 ¶ 0073, Pg. 14 ¶ 0092 - 0093, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0168 [“ 9032 and 9052 may be two connected-autonomous vehicles of different types, and as shown 9032 and 9052 may be approaching 515 from different directions”, “based on the geolocation-location coordinates of 9032 and 9052, being received by 1011 from 9032 and 9052, and also accounting for any free-space within 515 as being determined by 1010.515.1, it may be determined, that an entry face of 515 may be declared as being (virtually) blocked for 9032, to first enable 9052 to enter and pass through 515” and “in the context of connected-autonomous vehicles approaching a ‘blind-corner’ from opposite sides could be directed to stop and wait till one of them has been permitted to pass through, and this could be similarly achieved through bringing into effect the same type of (virtual) blockade of an entry face of a perception zone established to have perception coverage upon a pre-determined physical space corresponding to the `blind-corner`”]) and optimize a driving path for the autonomous vehicle in response to the estimated driving trajectory overlapping the movement trajectory corresponding to at least one target object, such that the optimized driving path does not overlap the movement trajectory corresponding to any target object; (Khawaja et al., Abstract, Fig. 20, Pg. 4 ¶ 0020 - 0022, Pg. 8 ¶ 0061 - 0063, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0160, Pg. 24 ¶ 0162 - Pg. 25 ¶ 0168) wherein the driving path for the autonomous vehicle is not optimized when the estimated driving trajectory does not overlap the movement trajectory corresponding to any target object. (Khawaja et al., Pg. 4 ¶ 0021 - 0023, Pg. 8 ¶ 0061 - 0063, Pg. 10 ¶ 0073 - 0074, Pg. 23 ¶ 0153 - Pg. 24 ¶ 0158, Pg. 25 ¶ 0164 - 0168 [“with knowledge therein, of the position-location coordinates describing the occupancy positions of 1031.7 and of 1032.4, any of the various potential entry points such as; 9.1, 9.2, 9.3, 9.4 and 9.5, could be declared as being viable and/or un-viable entry points, for the purpose of entering into or for the purpose of traversing through any section or any portion of the any free-space” and “for example; 9.3, 9.4 and 9.5 may be declared as viable entry points at 01.514, for entry, into 514.3, at a particular instance of time that is some seconds or some milliseconds (as may be determined), after, the end of the circumscribed duration of the given particular window of time that is being referenced in relation to FIG. 18”]) Khawaja et al. fail to disclose expressly an estimated driving trajectory corresponding to the autonomous vehicle transmitted from the autonomous vehicle. In addition, Khawaja et al. fail to disclose explicitly movement trajectories based on the tracking result and the category of the target object. Pertaining to analogous art, Du et al. disclose wherein the target object comprises a plurality of target objects, (Du et al., Figs. 3, 5 & 8, Pg. 3 ¶ 0032 - 0034, Pg. 4 ¶ 0036, 0042 - 0045, Pg. 5 ¶ 0055 - Pg. 6 ¶ 0056, Pg. 6 ¶ 0060 - 0062) the autonomous vehicle comprises a plurality of autonomous vehicles, (Du et al., Figs. 3, 5 & 8, Pg. 5 ¶ 0051 - 0052, Pg. 5 ¶ 0054 - Pg. 6 ¶ 0056, Pg. 6 ¶ 0058 - 0062) and the processor being operative to execute the at least one machine executable instruction to: for each autonomous vehicle of the plurality of autonomous vehicles: compare an estimated driving trajectory corresponding to the autonomous vehicle transmitted from the autonomous vehicle with the movement trajectory corresponding to each target object of the plurality of target objects; (Du et al., Figs. 1 - 3, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0042 - Pg. 5 ¶ 0046, Pg. 5 ¶ 0051 - 0052, Pg. 6 ¶ 0060 - 0061, Pg. 7 ¶ 0063 - 0064) and optimize a driving path for the autonomous vehicle in response to the estimated driving trajectory overlapping the movement trajectory corresponding to at least one target object, such that the optimized driving path does not overlap the movement trajectory corresponding to any target object; (Du et al., Pg. 4 ¶ 0042 - 0045, Pg. 6 ¶ 0059 - 0061, Pg. 7 ¶ 0063 - 0064) wherein the driving path for the autonomous vehicle is not optimized when the estimated driving trajectory does not overlap the movement trajectory corresponding to any target object. (Du et al., Pg. 4 ¶ 0042 - 0045, Pg. 6 ¶ 0059 - 0061, Pg. 7 ¶ 0063 - 0064) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Khawaja et al. in view of Du et al. in view of Stojanovic et al. with additional teachings of Du et al. This modification would have been prompted in order to enhance the combined base device of Khawaja et al. in view of Du et al. in view of Stojanovic et al. with the well-known and applicable technique Du et al. applied to a comparable device. Obtaining and comparing an estimated driving trajectory transmitted from an autonomous vehicle with movement trajectories of target objects, as taught by Du et al., would enhance the combined base device by allowing for path optimization tasks of multiple autonomous vehicles to be carried out accurately and efficiently at high-computational speed at a centralized location so as to reduce redundant computations and improve traffic flow coordination between the multiple autonomous vehicles since the centralized location would have access to each of their intended driving paths. Furthermore, this modification would have been prompted by the teachings and suggestions of Khawaja et al. to offload any of their systems tasks to an infrastructure-deployed, perception-based, intelligent transport system and that a central server could be utilized to aggregate data from multiple vehicles and regulate their flow through the environment, see at least page 4 paragraphs 0021 - 0022, page 8 paragraphs 0063 - 0064, page 24 paragraph 0162 and page 25 paragraphs 0166 - 0168 of Khawaja et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the combined base device would receive and evaluate estimated driving trajectories transmitted from autonomous vehicles with movement trajectories of target objects so as to improve traffic flow coordination between the multiple autonomous vehicles by enabling path optimization tasks of the multiple autonomous vehicles to be carried out with respect to each other at a centralized location. Therefore, it would have been obvious to combine Khawaja et al. in view of Du et al. in view of Stojanovic et al. with additional teachings of Du et al. to obtain the invention as specified in claim 23. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Chen et al. U.S. Publication No. 2017/0372148 A1; which is directed towards a system and method for extracting traffic data from traffic camera images, wherein a three-dimensional map is utilized to identify traffic lanes in a traffic camera image by aligning the three-dimensional map with the traffic camera image. 
b.	Levinson et al. U.S. Publication No. 2017/0123429 A1; which is directed towards systems and methods for controlling and optimizing trajectories of autonomous vehicles based on image processing techniques, such as object detection, classification and tracking. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667